 



Exhibit 10.33

LEASE
BY AND BETWEEN

TRINET MILPITAS ASSOCIATES, LLC,
a Delaware limited liability company

as Landlord

and

LSI LOGIC CORPORATION,
a Delaware corporation

as Tenant

February 20,  2004

1855 Barber Lane
MILPITAS, CALIFORNIA

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page ARTICLE 1 REFERENCE     1  
 
                   

    1.1     References     1  
 
                    ARTICLE 2 LEASED PREMISES TERM AND POSSESSION     3  
 
                   

    2.1     Demise Of Leased Premises     3  

    2.2     Intentionally Deleted     3  

    2.3     Lease Commencement Date; Lease Term     3  

    2.4     Delivery Of Possession and Termination of Existing Lease; Tenant’s
Right to Terminate     3  

    2.5     Acceptance Of Possession     4  

    2.6     Surrender Of Possession     4  
 
                    ARTICLE 3 RENT, LATE CHARGES AND SECURITY DEPOSITS     4  
 
                   

    3.1     Base Monthly Rent     4  

    3.2     Additional Rent     5  

    3.3     Year-End Adjustments; Audits     5  

    3.4     Late Charge, And Interest On Rent In Default     6  

    3.5     Payment Of Rent     6  

    3.6     Prepaid Rent     6  

    3.7     Security Deposit     7  
 
                    ARTICLE 4 USE OF LEASED PREMISES AND OUTSIDE AREA     7  
 
                   

    4.1     Permitted Use     7  

    4.2     General Limitations On Use     7  

    4.3     Noise And Emissions     8  

    4.4     Trash Disposal     8  

    4.5     Parking     8  

    4.6     Signs     8  

    4.7     Compliance With Laws And Private Restrictions     8  

    4.8     Compliance With Insurance Requirements     8  

    4.9     Landlord’s Right To Enter     9  

    4.10     Use Of Outside Areas     9  

    4.11     Environmental Protection     9  

    4.12     Rules And Regulations     11  
 
                    ARTICLE 5 REPAIRS, MAINTENANCE, SERVICES AND UTILITIES    
11  
 
                   

    5.1     Repair And Maintenance     11  

    5.2     Utilities     12  

    5.3     Security     12  

    5.4     Energy And Resource Consumption     12  

    5.5     Limitation Of Landlord’s Liability     12  
 
                    ARTICLE 6 ALTERATIONS AND IMPROVEMENTS     12  
 
                   

    6.1     By Tenant     12  

    6.2     Ownership Of Improvements     13  

    6.3     Alterations Required By Law     13  

    6.4     Liens     14  

- i -



--------------------------------------------------------------------------------



 



                                        Page  

                14   ARTICLE 7 ASSIGNMENT AND SUBLETTING BY TENANT     14  
 
                   

    7.1     By Tenant     14  

    7.2     Permitted Transfers     15  

    7.3     Landlord’s Election     15  

    7.4     Conditions To Landlord’s Consent     15  

    7.5     Assignment Consideration And Excess Rentals Defined     16  

    7.6     Payments     17  

    7.7     Good Faith     17  

    7.8     Effect Of Landlord’s Consent     17  

    7.9     Options Personal     17  

    7.10     Tenant’s Remedies     17  
 
                    ARTICLE 8 LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY  
  17  
 
                   

    8.1     Limitation On Landlord’s Liability And Release     17  

    8.2     Tenant’s Indemnification Of Landlord     18  

    8.3     Landlord’s Indemnification of Tenant     18  
 
                    ARTICLE 9 INSURANCE     18  
 
                   

    9.1     Tenant’s Insurance     18  

    9.2     Landlord’s Insurance     19  

    9.3     Mutual Waiver Of Subrogation     20  
 
                    ARTICLE 10 DAMAGE TO LEASED PREMISES     20  
 
                   

    10.1     Landlord’s Duty To Restore     20  

    10.2     Insurance Proceeds     20  

    10.3     Landlord’s Right To Terminate     20  

    10.4     Tenant’s Right To Terminate     21  

    10.5     Tenant’s Waiver     21  

    10.6     Abatement Of Rent     21  
 
                    ARTICLE 1 1 CONDEMNATION     21  
 
                   

    11.1     Tenant’s Right To Terminate     21  

    11.2     Landlord’s Right To Terminate     21  

    11.3     Restoration     22  

    11.4     Temporary Taking     22  

    11.5     Division Of Condemnation Award     22  

    11.6     Abatement Of Rent     22  

    11.7     Taking Defined     22  
 
                    ARTICLE 12 DEFAULT AND REMEDIES     22  
 
                   

    12.1     Events Of Tenant’s Default     22  

    12.2     Landlord’s Remedies     23  

    12.3     Landlord’s Default And Tenant’s Remedies     24  

    12.4     Limitation Of Tenant’s Recourse     25  

    12.5     Tenant’s Waiver     25  
 
                    ARTICLE 13 GENERAL PROVISIONS     25  
 
                   

    13.1     Taxes On Tenant’s Property     25  

    13.2     Holding Over     26  

    13.3     Subordination To Mortgages     26  

    13.4     Tenant’s Attornment Upon Foreclosure     26  

    13.5     Mortgagee Protection     27  

- ii -



--------------------------------------------------------------------------------



 



                                        Page  

    13.6     Estoppel Certificates     27  

    13.7     Financial Statements and Information     27  

    13.8     Transfer By Landlord     27  

    13.9     Force Majeure     28  

    13.10     Notices     28  

    13.11     Attorneys’ Fees     28  

    13.12     Definitions     29  

    13.13     General Waivers     30  

    13.14     Miscellaneous     31  
 
                    ARTICLE 14 CORPORATE AUTHORITY BROKERS AND ENTIRE AGREEMENT
    31  
 
                   

    14.1     Corporate Authority     31  

    14.2     Brokerage Commissions     31  

    14.3     Entire Agreement     31  

    14.4     Landlord’s Representations     32  
 
                    ARTICLE 15 OPTIONS TO EXTEND     32  
 
                    ARTICLE 16 TELEPHONE SERVICE     34  

- iii -



--------------------------------------------------------------------------------



 



LEASE

     This Lease, dated February 20, 2004 (the “Effective Date of this Lease”),
is made by and between Trinet Milpitas Associates, LLC, a Delaware limited
liability company (“Landlord”), and LSI Logic CORPORATION, a Delaware
corporation (“Tenant”).

ARTICLE 1

REFERENCE

1.1 References. All references in this Lease (subject to any further
clarifications contained in this Lease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:

     
Tenant’s Address for Notice:
  LSI Logic Corporation
 
  1621 Barber Lane, M/S D-106
 
  Milpitas, California 95035-7458
 
  Attn: General Counsel
 
   
 
   
 
  With a required copy to:
 
   
 
  LSI Logic Corporation
 
  1621 Barber Lane, M/S D-129
 
  Milpitas, California 95035-7458
 
  Attn: Corporate Real Estate
 
   
Landlord’s Address for Notices:
  c/o iStar Financial Inc.
 
  One Embarcadero Center
 
  Suite 3300
 
  San Francisco, CA 94111
 
   
Landlord’s Representative:
  Erich Stiger, Asset Management
 
   
Phone Number:
  (415)391-4300
 
   
Intended Commencement Date:
  February 20, 2004
 
   
Intended Term:
  Eight (8) Years
 
   
Lease Expiration Date:
  Eight (8) Years from the Lease Commencement Date, unless
 
  earlier terminated in accordance with the terms of
 
  this Lease, or extended by Tenant pursuant to Article 15.
 
   
Options to Renew:
  Two (2) option(s) to renew, each for a term of thirty (30)
 
  months.
 
   
Tenant’s Security Deposit:
  $60,851.62
 
   
Late Charge Amount:
  Five Percent (5%) of the Delinquent Amount
 
   
Tenant’s Required Liability Coverage:
  $3,000,000 Combined Single Limit
 
   
Tenant’s Broker(s):
  George Fox and Greg Bendis of Mien J. Studley, Inc.
 
   
Property:
  That certain real property situated in the City of Milpitas,
 
  County of Santa Clara, State of California, together with
 
  all buildings and improvements thereon, which real
 
  property is

- 1 -



--------------------------------------------------------------------------------



 



     
 
  shown on the Site Plan attached hereto as
 
  Exhibit “A” and is commonly known as or otherwise
 
  described as follows: 1855 Barber Lane, Milpitas,
 
  California.
 
   
Building:
  That certain building located on the Property in which the
 
  Leased Premises are located, which building is shown
 
  outlined on Exhibit“A”hereto (the“Building”). The
 
  Building is commonly known as or otherwise described as
 
  follows: 1855 Barber Lane, Milpitas, California.
 
   
Outside Areas:
  The“Outside Areas” shall mean all areas within the Property
 
  which are located outside the Building, such as
 
  pedestrian walkways, parking areas, landscaped area, open
 
  areas and enclosed trash disposal areas.
 
   
Leased Premises:
  The Property, including the Outside Areas, the Building and
 
  all the interior space within the Building, including
 
  stairwells, connecting walkways, and atriums, consisting
 
  of approximately 81,500 square feet and, for purposes of
 
  this Lease, agreed to contain said number of square feet.
 
   
Base Monthly Rent:
  The term“Base Monthly Rent” shall mean the following:

          Month   Base Monthly Rent  
01-12
  $ 52,975.00  
13-24
  $ 54,034.50  
25-36
  $ 55,115.19  
37-48
  $ 56,217.49  
49-60
  $ 57,341.84  
61-72
  $ 58,488.68  
73-84
  $ 59,658.45  
85-96
  $ 60,851.62  

     
Use:
  Office, research and development (including engineering labs)
 
   
Tenant’s Proportionate Share:
  100%
 
   
Exhibits:
  The term“Exhibits” shall mean the Exhibits of this Lease
 
  which are described as follows:
 
   
 
  Exhibit“A” – Site Plan showing the Leased Premises.
 
   
 
  Exhibit“B” – Floor Plan outlining the portion of the
 
  Leased Premises located within the Building
 
   
 
  Exhibit“C” – Rules and Regulations
 
   
 
  Exhibit“D” – Form of Subordination, Nondisturbance and
 
  Attornment Agreement
 
   
 
  Exhibit“E”– Form of Tenant Estoppel

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE 2

LEASED PREMISES, TERM AND POSSESSION

2.1 Demise Of Leased Premises. Subject to Paragraph 2.4 and Article 7 below,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord for
Tenant’s own use in the conduct of Tenant’s business and not for purposes of
speculating in real estate, for the Lease Term and upon the terms and subject to
the conditions of this Lease, that certain property described in Article 1 as
the Leased Premises. Tenant’s lease of the Leased Premises shall be conditioned
upon and be subject to the continuing compliance by Tenant with (i) all the
terms and conditions of this Lease, (ii) all Laws governing the use of the
Leased Premises, (iii) all Private Restrictions, easements and other matters now
of public record respecting the use of the Leased Premises, and (iv) all
reasonable rules and regulations from time to time established by Landlord as
set forth in Paragraph 4.12 below.

2.2 Intentionally Deleted.

2.3 Lease Commencement Date; Lease Term. Subject to Paragraph 2.4 below, the
term of this Lease shall begin, and the Lease Commencement Date shall be deemed
to have occurred, on the Intended Commencement Date, as set forth in Article 1
(the “Lease Commencement Date”), and the term of this Lease shall end on the
Lease Expiration Date (as set forth in Article 1). The “Lease Term” shall be
that period of time commencing on the Lease Commencement Date and ending on the
Lease Expiration Date.

2.4 Delivery Of Possession and Termination of Existing Lease; Tenant’s Right to
Terminate.

     (a) Landlord shall deliver to Tenant possession of the Leased Premises
under this Lease on the Intended Commencement Date. Landlord and Tenant
acknowledge that prior to and as of the Effective Date of this Lease, Tenant has
been and is in possession of the entire Leased Premises pursuant to that certain
Lease dated July 20, 2000 between Landlord and Tenant, as successor-by-merger to
C-Cube Microsystems, Inc. (the “Existing Lease”). Notwithstanding the foregoing
or anything to the contrary in this Lease, Landlord’s obligation to deliver
possession of the Leased Premises to Tenant under this Lease is hereby expressly
conditioned on the execution by Landlord and Tenant of a termination agreement
(a “Termination Agreement”), reasonably satisfactory to Landlord and Tenant,
terminating the Existing Lease. If the condition precedent set forth in the
preceding sentence has not been met on or before the Intended Commencement Date,
then Landlord shall not be in default under this Lease, nor shall this Lease be
void, voidable or cancelable by Landlord or Tenant until the lapse of ninety
(90) days after the Intended Commencement Date (the “Delivery Grace Period”),
and the Lease Commencement Date shall not be deemed to have occurred until
Landlord and Tenant have executed a Termination Agreement, in which event the
Lease Commencement Date shall be one (1) day after the effective termination
date of the Existing Lease as set forth in the Termination Agreement. If
Landlord or Tenant has not executed a Termination Agreement, or if Landlord
shall not have delivered possession of the Leased Premises to Tenant as
contemplated by this Lease, within the Delivery Grace Period, then either
Landlord or Tenant shall have the right to terminate this Lease. Such right to
terminate shall be each party’s sole remedy for such delay, and in no event
shall either party be liable in damages to the other party for such delay.
Notwithstanding the foregoing, both Landlord and Tenant shall use their best
efforts to negotiate and execute the Termination Agreement prior to the Intended
Commencement Date. In the event that the Lease Commencement Date does not occur
on the Intended Commencement Date, the parties shall memorialize the Lease
Commencement Date and the Lease Termination Date in a mutually acceptable letter
to be signed by each party.

     (b) Tenant or any Successor Entity (as hereinafter defined), but not any
other transferee, shall have the right to terminate this Lease effective at the
end of the sixtieth (60th) month of the Lease Term (the “Termination Date”) by
providing Landlord with at least two hundred seventy (270) days advance written
notice and paying Landlord on or before the Termination Date a termination fee
in an amount equal to the sum of (i) that portion of the brokerage commissions
paid by Landlord in connection with the execution of this Lease that has not
been amortized as of the Lease Termination Date (Landlord shall promptly provide
Tenant with such amount together with such supporting documentation as Tenant
may reasonably request) and (ii) three times the Base Monthly Rent and Property
Operating Expenses then in effect.

- 3 -



--------------------------------------------------------------------------------



 



2.5 Acceptance Of Possession. TENANT ACKNOWLEDGES THAT TENANT HAS BEEN IN
POSSESSION OF THE LEASED PREMISES PRIOR TO THE EFFECTIVE DATE OF THIS LEASE AND
THAT BY CONTINUING TO OCCUPY THE LEASED PREMISES PURSUANT TO THIS LEASE, TENANT
SHALL BE DEEMED TO HAVE ACCEPTED THE LEASED PREMISES IN “AS-IS” CONDITION AS OF
THE DATE OF THIS LEASE. EXCEPT FOR ANY EXPRESS REPRESENTATIONS AND WARRANTIES OF
LANDLORD SET FORTH IN THIS LEASE (THE “EXPRESS REPRESENTATIONS”), LANDLORD DOES
NOT, BY THE EXECUTION AND DELIVERY OF THIS LEASE, AND LANDLORD SHALL NOT, BY THE
EXECUTION AND DELIVERY OF ANY DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION WITH THIS LEASE, MAKE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, OF ANY KIND OR NATURE WHATSOEVER, WITH RESPECT TO THE LEASED PREMISES,
AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE HEREBY DISCLAIMED. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING PROVISION, LANDLORD MAKES, AND SHALL
MAKE, NO EXPRESS OR IMPLIED WARRANTY AS TO MATTERS OF ZONING, TAX CONSEQUENCES,
PHYSICAL OR ENVIRONMENTAL CONDITION (INCLUDING, WITHOUT LIMITATION, LAWS, RULES,
REGULATIONS, ORDERS AND REQUIREMENTS PERTAINING TO THE USE, HANDLING,
GENERATION, TREATMENT, STORAGE OR DISPOSAL OF ANY TOXIC OR HAZARDOUS WASTE OR
TOXIC, HAZARDOUS OR REGULATED SUBSTANCE), VALUATION, GOVERNMENTAL APPROVALS,
GOVERNMENTAL REGULATIONS OR ANY OTHER MATTER OR THING RELATING TO OR AFFECTING
THE LEASED PREMISES (THE “DISCLAIMED MATTERS”). TENANT AGREES THAT, WITH RESPECT
TO THE LEASED PREMISES, TENANT HAS NOT RELIED UPON AND WILL NOT RELY UPON,
EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF LANDLORD OTHER
THAN THE EXPRESS REPRESENTATIONS. TENANT WILL CONDUCT SUCH INSPECTIONS AND
INVESTIGATIONS OF THE LEASED PREMISES (INCLUDING, BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITION THEREOF) AND RELY UPON SAME.

2.6 Surrender Of Possession. Upon the expiration or upon the sooner termination
of this Lease, Tenant shall remove all of Tenant’s signs from the exterior of
the Building and shall remove all of Tenant’s inventory, equipment, trade
fixtures, furniture, supplies, wall decorations and other personal property
(collectively, “Tenant’s FF&E”) from within the Leased Premises, including the
Building and the Outside Areas, and shall vacate and surrender the Leased
Premises, and all portions thereof, to Landlord broom clean and in good
condition, reasonable wear and tear excepted. Tenant shall repair all damage to
the Leased Premises, and all portions thereof, caused by Tenant’s removal of
Tenant’s property. Tenant shall patch and refinish, to Landlord’s reasonable
satisfaction, all penetrations made by Tenant or its employees to the floor,
walls or ceiling of the Leased Premises, whether such penetrations were made
with Landlord’s approval or not. Tenant shall repair or replace all stained or
damaged ceiling tiles, wall coverings and floor coverings to the reasonable
satisfaction of Landlord. Tenant shall repair all damage caused by Tenant to the
exterior surface of the Building and the paved surfaces of the Outside Areas
and, where necessary, replace or resurface same. Additionally, to the extent
that Landlord shall have notified Tenant in writing at the time Landlord
approved any improvements requiring Landlord approval that it desired to have
such improvements removed at the expiration or sooner termination of the Lease
(“Required Removables”), Tenant shall, upon the expiration or sooner termination
of the Lease, remove the Required Removables and repair all damage caused by
such removal. If Tenant fails to comply with the terms of this Paragraph 2.6,
Landlord may perform Tenant’s obligations at Tenant’s expense, and Tenant shall
be liable to Landlord for all reasonable costs incurred by Landlord in
performing such obligations for Tenant (including, without limitation,
reasonable costs of Landlord’s oversight of removal, repair and replacement
work). Tenant shall pay to Landlord the amount of all costs so incurred within
fifteen (15) days of Landlord’s delivery to Tenant of an invoice together with
reasonable supporting information. Tenant shall indemnify Landlord against loss
or liability resulting from delay by Tenant in surrendering the Leased Premises,
including, without limitation, any claims made by any succeeding tenant or any
losses to Landlord with respect to lost opportunities to lease to succeeding
tenants.

ARTICLE 3

RENT, LATE CHARGES AND SECURITY DEPOSITS

3.1 Base Monthly Rent. Commencing on the Lease Commencement Date (as determined
pursuant to Article 2 above) and continuing throughout the Lease Term, Tenant
shall pay to Landlord, without prior demand therefor, in

- 4 -



--------------------------------------------------------------------------------



 



advance on or before the first day of each calendar month, the amount set forth
as Base Monthly Rent in Article 1 (the “Base Monthly Rent”).

3.2 Additional Rent. Commencing on the Lease Commencement Date (as determined
pursuant Article 2 above) and continuing throughout the Lease Term, in addition
to the Base Monthly Rent and to the extent not required by Landlord to be
contracted for and paid directly by Tenant, Tenant shall pay to Landlord as
additional rent (the “Additional Rent”) the following amounts:

     (a) An amount equal to all Property Operating Expenses (as defined in
Paragraph 13.12) incurred by Landlord. Payment shall be made by whichever of the
following methods (or combination of methods) are from time to time designated
by Landlord:

          (i) Landlord may forward invoices or bills for such Property Operating
Expenses to Tenant, and Tenant shall, no later than fifteen (15) days following
receipt of such invoices or bills from Landlord, pay such invoices or bills and
deliver satisfactory evidence of such payment to Landlord, and/or

          (ii) Landlord may bill to Tenant, on a periodic basis not more
frequently than monthly, the amount of such Property Operating Expenses (or
group of Property Operating Expenses) as paid or incurred by Landlord, and
Tenant shall pay to Landlord the amount of such Property Operating Expenses
within fifteen (15) days after receipt of a written bill therefor from Landlord,
and/or

          (iii) Except for any Property Operating Expenses which Tenant does not
pay for directly in accordance with this Lease, Landlord may deliver to Tenant
Landlord’s reasonable estimate of any given Property Operating Expenses (such as
Landlord’s Insurance Costs or Real Property Taxes), or group of Property
Operating Expenses, which it reasonably estimates will be paid or incurred for
the ensuing calendar or fiscal year, in an amount as Landlord may reasonably
determine, and Tenant shall pay to Landlord an amount equal to the estimated
amount of such expenses for such year in equal monthly installments during such
year with the installments of Base Monthly Rent.

     Landlord reserves the right to change from one of the three options set
forth in this Paragraph 3.2(a) to another, from time to time, the methods of
billing Tenant for any given expense or group of expenses or the periodic basis
on which such expenses are billed. Landlord shall give Tenant reasonable prior
written notice of any such change.

     (b) Landlord’s share of the consideration received by Tenant upon certain
assignments and sublettings as required by Article 7.

     (c) Any legal fees and costs that Tenant is obligated to pay or reimburse
to Landlord pursuant to Article 13; and

     (d) Any other charges or reimbursements due Landlord from Tenant pursuant
to the terms of this Lease.

Tenant shall pay the Real Property Taxes directly to the applicable taxing
authority. Tenant shall make such payments and deliver satisfactory evidence of
payment to Landlord no later than ten (10) days before such Real Property Taxes
become delinquent. Notwithstanding the foregoing, Landlord shall have the right
to contest the amount or validity of any Real Property Taxes, in whole or in
part, by appropriate administrative and legal proceedings, and to instruct
Tenant to postpone payment of any such contested Real Property Taxes pending the
prosecution of such proceedings and any appeals.

3.3 Year-End Adjustments; Audits. If Landlord bills Tenant for the Property
Operating Expenses (or any group of such expenses) on an estimated basis in
accordance with the provisions of Paragraph 3.2(a)(iii) above, Landlord shall
furnish to Tenant within three months following the end of the applicable
calendar or fiscal year, as the case may be, a statement and reasonably
sufficient back-up information setting forth (i) the amount of such expenses
paid or incurred during the just ended calendar or fiscal year, as appropriate,
and (ii) the amount that Tenant has paid to Landlord for credit against such
expenses for such period. If Tenant shall have paid more than its obligation for
such expenses for the stated period, Landlord shall, at its election, either (i)
credit the amount of such overpayment toward the next ensuing payment or
payments of Rent that would otherwise be due or (ii) refund in cash to Tenant

- 5 -



--------------------------------------------------------------------------------



 



the amount of such overpayment. If such year-end statement shall show that
Tenant did not pay its obligation for such expenses in full, then Tenant shall
pay to Landlord the amount of such underpayment within thirty (30) days from
Landlord’s billing of same to Tenant. The provisions of this Paragraph shall
survive the expiration or sooner termination of this Lease. In the event Tenant
objects in writing to any such year-end statement within ninety (90) days after
receipt of such statement, then Tenant shall have the right, during the six
(6) month period following delivery of such statement, at Tenant’s sole cost
(except in the case where Tenant shows Landlord overcharged by at least 5% in
which case Landlord shall reimburse for this cost, to the extent reasonably an
actually incurred by Tenant), to review in Landlord’s offices Landlord’s records
relevant to such statement. Such review shall be subject to Landlord’s
reasonable audit procedures and shall be performed only by Tenant’s internal
audit team, an independent firm of certified public accountants or another
party, in any case which firm or party is (a) reasonably acceptable to Landlord,
(b) not compensated on a contingency fee basis or in any other manner which is
dependent upon the results of such audit or inspection (and Tenant shall deliver
the fee agreement or other similar evidence of such fee arrangement to Landlord
upon request) and (c) agrees with Landlord in writing to maintain the results of
such audit confidential. If, as of the date ninety (90) days after Tenant’s
receipt of such year-end statement, Tenant shall not have objected thereto in
writing, or if, during the six (6) month period following delivery of such
statement, Tenant shall not have carried out a review of Landlord’s records,
then such year-end statement shall be final and binding upon Landlord and
Tenant, and Tenant shall have no further right to object to such statement. If
Tenant timely delivers a written objection to a year-end statement and, within
such six (6) month period, Tenant conducts an audit and delivers to Landlord a
written statement specifying objections to such annual statement, then Tenant
and Landlord shall meet to attempt to resolve such objection within ten
(10) business days after delivery of the objection statement. If such objection
is not resolved within such ten (10) business day period, then either party
shall have the right, at any time within sixty (60) days after the expiration of
such ten (10) business day period, to require that the dispute be submitted to
binding arbitration under the rules of the American Arbitration Association. If
neither Landlord nor Tenant commences an arbitration proceeding within such
sixty (60) day period, then the year-end statement in question shall be final
and binding on Landlord and Tenant. Notwithstanding that any such dispute
remains unresolved, Tenant shall be obligated to pay Landlord all amounts
payable in accordance with this Paragraph 3 (including any disputed amount). The
audit and arbitration procedures set forth in this Paragraph 3.3 shall be
Tenant’s exclusive remedy with respect to the calculation of the amount of
Tenant’s obligations under Paragraph 3.2.

3.4 Late Charge, And Interest On Rent In Default. Tenant acknowledges that the
late payment by Tenant of any monthly installment of Base Monthly Rent or any
Additional Rent will cause Landlord to incur certain costs and expenses not
contemplated under this Lease, the exact amounts of which are extremely
difficult or impractical to fix. Such costs and expenses will include without
limitation, administration and collection costs and processing and accounting
expenses. Therefore, if any installment of Base Monthly Rent or any Additional
Rent is not received by Landlord from Tenant within ten (10) calendar days after
the same becomes due, Tenant shall immediately pay to Landlord a late charge
equal to the Late Charge Amount (as defined in Paragraph 1.1). Landlord and
Tenant agree that this late charge represents a reasonable estimate of such
costs and expenses and is fair compensation to Landlord for the anticipated loss
Landlord would suffer by reason of Tenant’s failure to make timely payment. In
no event shall this provision for a late charge be deemed to grant to Tenant a
grace period or extension of time within which to pay any rental installment or
prevent Landlord from exercising any right or remedy available to Landlord upon
Tenant’s failure to pay each rental installment due under this Lease when due,
including the right to terminate this Lease. If any rent remains delinquent for
a period in excess often (10) calendar days, then, in addition to such late
charge, Tenant shall pay to Landlord interest on any rent that is not so paid
from the date due until paid at the then maximum rate of interest not prohibited
or made usurious by Law.

3.5 Payment Of Rent. Except as specifically provided otherwise in this Lease,
Rent shall be paid in lawful money of the United States, without any abatement,
reduction or offset for any reason whatsoever, to Landlord at such address as
Landlord may designate from time to time. Tenant’s obligation to pay Base
Monthly Rent and Additional Rent shall be appropriately prorated at the
commencement and expiration of the Lease Term. The failure by Tenant to pay any
Additional Rent as required pursuant to this Lease when due shall be treated the
same as a failure by Tenant to pay Base Monthly, and Landlord shall have the
same rights and remedies against Tenant as Landlord would have had Tenant failed
to pay the Base Monthly Rent when due.

3.6 Prepaid Rent. Tenant shall not be required to make any advance payment of
rent as a credit against the first payment of Base Monthly Rent due hereunder.
Tenant shall be entitled, at its option, to a refund or credit of the

- 6 -



--------------------------------------------------------------------------------



 



difference between the Base Monthly Rent specified in this Lease and the amounts
paid to Landlord as base monthly rent under the Existing Lease retroactive to
February 15, 2004.

3.7 Security Deposit. Upon Tenant’s execution of this Lease, Tenant shall
deposit with Landlord the amount set forth in Article 1 as the “Security
Deposit” as security for the performance by Tenant of the terms of this Lease to
be performed by Tenant, and not as prepayment of rent. Landlord may apply such
portion or portions of the Security Deposit as are reasonably necessary for the
following purposes: (i) to remedy any Event of Default by Tenant in the payment
of Base Monthly Rent or Additional Rent or a late charge or interest on
defaulted rent, or any other monetary payment obligation of Tenant under this
Lease; (ii) to repair damage to the Leased Premises caused or permitted to occur
by Tenant; (iii) to clean and restore and repair the Leased Premises following
their surrender to Landlord if not surrendered in the condition required
pursuant to the provisions of Article 2, and (iv) to remedy any other Event of
Default of Tenant to the extent permitted by Law including, without limitation,
paying in full on Tenant’s behalf any sums claimed by materialmen or contractors
of Tenant to be owing to them by Tenant for work done or improvements made at
Tenant’s request to the Leased Premises. In this regard, Tenant hereby waives
any restriction on the uses to which the Security Deposit may be applied as
contained in Section 1950.7(c) of the California Civil Code and/or any successor
statute. In the event the Security Deposit or any portion thereof is so used,
Tenant shall pay to Landlord, promptly upon demand, an amount in cash sufficient
to restore the Security Deposit to the full original sum. Landlord shall not be
deemed a trustee of the Security Deposit. Landlord may use the Security Deposit
in Landlord’s ordinary business and shall not be required to segregate it from
Landlord’s general accounts. Tenant shall not be entitled to any interest on the
Security Deposit. If Landlord transfers the Leased Premises or any portion
thereof during the Lease Term, Landlord may pay the Security Deposit to any
subsequent owner in conformity with the provisions of Section 1950.7 of the
California Civil Code and/or any successor statute, in which event the
transferring landlord shall be released from all liability for the return of the
Security Deposit. Tenant specifically grants to Landlord (and Tenant hereby
waives the provisions of California Civil Code Section 1950.7 to the contrary) a
period of ninety (90) days following a surrender of the Leased Premises by
Tenant to Landlord within which to inspect the Leased Premises, make required
restorations and repairs, receive and verify workmen’s billings therefor, and
prepare a final accounting with respect to the Security Deposit. In no event
shall the Security Deposit or any portion thereof, be considered prepaid rent.

ARTICLE 4
USE OF LEASED PREMISES AND OUTSIDE AREA

4.1 Permitted Use. Tenant shall be entitled to use the Leased Premises solely
for the “Permitted Use” as set forth in Article 1 and for no other purpose
whatsoever. Notwithstanding anything to the contrary contained in this Lease, in
no event shall the Leased Premises be used for any pornographic or obscene
purposes, any commercial sex establishment, any pornographic, obscene, nude or
semi-nude performances, modeling, or sexual conduct. Tenant shall have the right
to use the Outside Areas in conjunction with its Permitted Use of the Leased
Premises solely for the purposes for which they were designed and intended and
for no other purposes whatsoever. In addition, notwithstanding Paragraph 4.2,
Tenant shall have the exclusive right to use the roof of the Building for the
placement and operation of Tenant’s own equipment, provided that any such
equipment shall be subject to Landlord’s prior approval that it will not have a
negative impact on the appearance of the Building, will not damage or impact the
Building’s roof, roof membrane, structure or systems, will not violate any
manufacturer’s warranties covering the roof and complies with all Laws.

4.2 General Limitations On Use. Except as expressly permitted under this Lease,
Tenant shall not (i) do or permit anything to be done in or about the Leased
Premises which does or could jeopardize the structural integrity of the Building
or cause damage to any part of the Leased Premises, (ii) operate any equipment
within the Leased Premises which does or could (a) injure, vibrate or shake the
Leased Premises or any portion thereof, (b) damage, overload or impair the
efficient operation of any electrical, plumbing, heating, ventilating or air
conditioning systems within or servicing the Leased Premises, or (c) damage or
impair the efficient operation of the sprinkler system (if any) within or
servicing the Leased Premises. Except as expressly permitted under this Lease or
as existing as of the Lease Commencement Date, Tenant shall not, without
Landlord’s consent, which shall not be unreasonably withheld, conditioned or
delayed, (1) install any equipment or antennas on or make any penetrations of
the exterior walls or roof of the Building, (2) affix any equipment to or make
any penetrations or cuts in the floor, ceiling, walls or roof

- 7 -



--------------------------------------------------------------------------------



 



of the Leased Premises, (3) place any loads upon the floors, walls, ceiling or
roof systems which could endanger the structural integrity of the Building or
damage its floors, foundations or supporting structural components, (4) place
any explosive, flammable or harmful fluids or other waste materials in the
drainage systems of the Leased Premises, (5) drain or discharge any fluids in
the landscaped areas or across the paved areas of the Property, (6) use any of
the Outside Areas for the storage of its materials, supplies, inventory or
equipment and all such materials, supplies, inventory or equipment shall at all
times be stored within the Building, or (7) commit nor permit to be committed
any waste in or about the Leased Premises.

4.3 Noise And Emissions. All noise generated by Tenant in its use of the Leased
Premises shall be confined or muffled so that it does not interfere with the
businesses of or annoy the occupants and/or users of adjacent properties. All
dust, fumes, odors and other emissions generated by Tenant’s use of the Leased
Premises shall be sufficiently dissipated in accordance with sound environmental
practice and exhausted from the Leased Premises in such a manner so as not to
interfere with the businesses of or annoy the occupants and/or users of adjacent
properties, or cause any damage to the Leased Premises or any component part
thereof or the property of adjacent property owners.

4.4 Trash Disposal. Tenant shall provide trash bins or other adequate garbage
disposal facilities within the trash enclosure areas provided or permitted by
Landlord outside the Leased Premises sufficient for the interim disposal of all
of its trash, garbage and waste. All such trash, garbage and waste temporarily
stored in such areas shall be stored in such a manner so that it is not visible
from outside of such areas, and Tenant shall cause such trash, garbage and waste
to be regularly removed from the Leased Premises in a clean, safe and neat
condition free and clear of all trash, garbage, waste and/or boxes, pallets and
containers containing same at all times.

4.5 Parking. Tenant shall have the exclusive right to use all parking areas
within the Leased Premises as depicted on Exhibit A (including the right to mark
the parking spaces located immediately adjacent to the Building for use by
Tenant’s executives, employees and visitors). Tenant shall not use any other
location within the Leased Premises for the parking of vehicles. Tenant shall
not, at any time, park or permit to be parked any recreational vehicles,
inoperative vehicles or equipment (except as expressly set forth in this Lease)
in the Outside Areas or on any other portion of the Leased Premises. Tenant
agrees to assume responsibility for compliance by its employees and invitees
with the parking provisions contained herein. If Tenant or its employees park
any vehicle within the Leased Premises in violation of these provisions, then
Landlord may, upon prior written notice to Tenant giving Tenant one (1) day (or
any applicable statutory notice period, if longer than one (1) day) to remove
such vehicle(s).

4.6 Signs. Tenant shall have the exclusive right to install signs identifying
Tenant on, in or about the Leased Premises, subject to Landlord’s prior approval
(except signs existing as of the Lease Commencement Date), which shall not be
unreasonably withheld, conditioned or delayed and to all applicable Laws and
Private Restrictions. Tenant shall be responsible for maintaining any such signs
in first-class condition and shall remove such signs (including, without
limitation, all signs existing as of the Lease Commencement Date) on or before
the expiration or sooner termination of this Lease. Tenant shall repair all
damage to the Leased Premises caused by the installation, maintenance or removal
of such signs.

4.7 Compliance With Laws And Private Restrictions. Tenant shall abide by and
shall promptly observe and comply with, at its sole cost and expense, all Laws
and Private Restrictions respecting the use and occupancy of the Leased
Premises, including, without limitation, all Laws governing the use and/or
disposal of hazardous materials, and shall defend with competent counsel,
indemnify and hold Landlord harmless from any claims, damages or liability
resulting from Tenant’s failure to so abide, observe, or comply. Tenant’s
obligations hereunder shall survive the expiration or sooner termination of this
Lease.

4.8 Compliance With Insurance Requirements. With respect to any insurance
policies required or permitted to be carried by Landlord in accordance with the
provision of this Lease, copies of which have been or will, upon Tenant’s
written request therefor, be provided to Tenant, Tenant shall not conduct nor
permit any other person to conduct any activities nor keep, store or use (or
allow any other person to keep, store or use) any item or thing within the
Leased Premises which (i) is prohibited under the terms of any such policies,
(ii) could result in the termination of the coverage afforded under any of such
policies, (iii) could give to the insurance carrier the right to cancel any of
such policies, or (iv) could cause an increase in the rates (over standard
rates) charged for the coverage afforded under any of such policies (unless
Tenant paid for such increase. Tenant shall comply with all reasonable

- 8 -



--------------------------------------------------------------------------------



 



requirements of any insurance company, insurance underwriter, or Board of Fire
Underwriters which are necessary to maintain, at standard rates, the insurance
coverage carried by either Landlord or Tenant pursuant to this Lease.

4.9 Landlord’s Right To Enter. Landlord and its agents shall have the right to
enter the Leased Premises during normal business hours after giving Tenant
reasonable notice and subject to Tenant’s reasonable security measures for the
purpose of (i) inspecting the same; (ii) showing the Leased Premises to
prospective purchasers, mortgagees or, during the last 270 days of the Lease
Term, tenants; (iii) making alterations, additions or repairs as provided under
this Lease; (iv) performing any of Tenant’s obligations when Tenant has failed
to do so; (v) posting notices of non-responsibility (and for such purposes
Tenant shall provide Landlord at least thirty days’ prior written notice of any
work to be performed on the Leased Premises); and (vi) supplying any services to
be provided by Landlord. Any entry into the Leased Premises obtained by Landlord
in accordance with this paragraph shall not under any circumstances be construed
or deemed to be a forcible or unlawful entry into, or a detainer of, the Leased
Premises, or an eviction, actual or constructive of Tenant from the Leased
Premises or any portion thereof but shall be made so as not to interrupt Tenant
in an unreasonable manner, not to interfere with Tenant’s business in an
unreasonable manner and not to remain in the Leased Premises any longer than is
reasonably necessary.

4.10 Use Of Outside Areas. Tenant, in its use of the Outside Areas, shall at all
times keep the Outside Areas in a safe condition free and clear of all
materials, equipment, debris, trash (except within existing enclosed trash
areas), inoperable vehicles, and other items which are not specifically
permitted by Landlord to be stored or located thereon by Tenant. If, in the
reasonable opinion of Landlord, unauthorized persons are using any of the
Outside Areas by reason of, or under claim of, the express or implied authority
or consent of Tenant, then Tenant, upon demand of Landlord, shall use
commercially reasonable efforts to restrain such use.

4.11 Environmental Protection. Tenant’s obligations under this Paragraph 4.11
shall survive the expiration or termination of this Lease.

     (a) As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of “hazardous substances,” “hazardous materials,” “hazardous waste,” “hazardous
chemical substance or mixture,” “imminently hazardous chemical substance or
mixture,” “toxic substances,” “hazardous air pollutant,” “toxic pollutant,” or
“solid waste” in the (a) Comprehensive Environmental Response, Compensation and
Liability Act of 1990 (“CERCLA” or “Superfund”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. § 9601 et seq.,
(b) Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et
seq., (c) Federal Water Pollution Control Act (“FSPCA”), 33 U.S.C. § 1251 et
seq., (d) Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq., (e) Toxic Substances
Control Act (“TSCA”), 14 U.S.C. § 2601 et seq., (f) Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., (g) Carpenter-Presley-Tanner
Hazardous Substance Account Act (“California Superfund”), Cal. Health & Safety
Code § 25300 et seq., (h) California Hazardous Waste Control Act, Cal. Health &
Safety code § 25100 et seq., (i) Porter- Cologne Water Quality Control Act
(“Porter-Cologne Act”), Cal. Water Code § 13000 et seq., (j) Hazardous Waste
Disposal Land Use Law, Cal. Health & Safety codes §25220 et seq., (k) Safe
Drinking Water and Toxic Enforcement Act of 1986 (“Proposition 65”), Cal. Health
& Safety code § 25249.5 et seq., (1) Hazardous Substances Underground Storage
Tank Law, Cal. Health & Safety code § 25280 et seq., (m) Air Resources Law, Cal.
Health & Safety Code § 39000 et seq., and (n) regulations promulgated pursuant
to said laws or any replacement thereof, or as similar terms are defined in the
federal, state and local laws, statutes, regulations, orders or rules. Hazardous
Materials shall also mean any and all other biohazardous wastes and substances,
materials and wastes which are, or in the future become, regulated under
applicable Laws for the protection of health or the environment, or which are
classified as hazardous or toxic substances, materials or wastes, pollutants or
contaminants, as defined, listed or regulated by any federal, state or local
law, regulation or order or by common law decision, including, without
limitation, (i) trichloroethylene, tetrachloroethylene, perchloroethylene and
other chlorinated solvents, (ii) any petroleum products or fractions thereof,
(iii) asbestos, (iv) polychlorinated biphenyls, (v) flammable explosives, (vi)
urea formaldehyde, (vii) radioactive materials and waste, and (viii) materials
and wastes that are harmful to or may threaten human health, ecology or the
environment.

     (b) Notwithstanding anything to the contrary in this Lease, Tenant, at its
sole cost, shall comply with all Laws relating to the storage, use and disposal
of Hazardous Materials; provided, however, that Tenant shall not be

- 9 -



--------------------------------------------------------------------------------



 



responsible for contamination of the Leased Premises by Hazardous Materials that
existed as of the commencement date of the Existing Lease or that migrated or
migrate onto the Leased Premises from neighboring properties/areas
(collectively, “Pre-existing Hazardous Materials”), unless caused by Tenant or a
Tenant Related Party. Tenant shall not store, use or dispose of any Hazardous
Materials except for small quantities of typical office supplies and those
Hazardous Materials listed in a Hazardous Materials management plan (“HMMP”)
which Tenant shall deliver to Landlord within thirty (30) days of the Effective
Date of this Lease and update at least annually with Landlord (“Permitted
Materials”) which may be used, stored and disposed of provided (i) such
Permitted Materials are used, stored, transported, and disposed of in strict
compliance with applicable Laws, (ii) such Permitted Materials shall be limited
to the materials listed on and may be used only in the quantities specified in
the HMMP, and (iii) Tenant shall provide Landlord with copies of all material
safety data sheets and other documentation required under applicable Laws in
connection with Tenant’s use of Permitted Materials as and when such
documentation is provided to any regulatory authority having jurisdiction. In no
event shall Tenant cause or permit to be discharged into the plumbing or sewage
system of the Leased Premises or onto the land underlying or adjacent to the
Leased Premises any Hazardous Materials. Tenant shall be solely responsible for
and shall defend, indemnify, and hold Landlord and its agents harmless from and
against all claims, costs and liabilities, including reasonable attorneys’ fees
and costs, arising out of or in connection with Tenant’s storage, use and/or
disposal of Hazardous Materials in, on, under or near the Leased Premises. If
the presence of Hazardous Materials on the Leased Premises caused or permitted
by Tenant results in contamination or deterioration of water or soil, then
Tenant shall promptly take any and all action necessary to clean up such
contamination, but the foregoing shall in no event be deemed to constitute
permission by Landlord to allow the presence of such Hazardous Materials. At any
time prior to the expiration of the Lease Term if Tenant has a reasonable basis
to suspect that there has been any release or the presence of Hazardous
Materials in the ground or ground water on the Leased Premises which did not
exist upon commencement of the Lease Term, Tenant shall have the right to
conduct appropriate tests of water and soil and to deliver to Landlord the
results of such tests to demonstrate that no contamination in excess of
permitted levels has occurred as a result of Tenant’s use of the Leased
Premises. Tenant shall further be solely responsible for, and shall defend,
indemnify, and hold Landlord and its agents harmless from and against all
claims, costs and liabilities, including reasonable attorneys’ fees and costs,
arising out of or in connection with any removal, cleanup and restoration work
and materials required hereunder to return the Leased Premises and any other
property of whatever nature to their condition existing prior to the appearance
of the Hazardous Materials.

     (c) Upon termination or expiration of the Lease, Tenant at its sole expense
shall cause all Hazardous Materials placed in or about the Leased Premises by
Tenant, its agents, contractors, or invitees, and all installations (whether
interior or exterior) made by or on behalf of Tenant relating to the storage,
use, disposal or transportation of Hazardous Materials to be removed from the
property and transported for use, storage or disposal in accordance and
compliance with all Laws and other requirements respecting Hazardous Materials
used or permitted to be used by Tenant. Tenant shall apply for and shall obtain
from all appropriate regulatory authorities (including any applicable fire
department or regional water quality control board) all permits, approvals and
clearances necessary for the closure of the Leased Premises and shall take all
other actions as may be required to complete the closure of the Leased Premises.

     (d) At any time prior to expiration of the Lease Term, subject to
reasonable prior notice (not less than forty-eight (48) hours) and Tenant’s
reasonable security requirements and provided such activities do not
unreasonably interfere with the conduct of Tenant’s business at the Leased
Premises, Landlord shall have the right to enter in and upon the Leased Premises
in order to conduct appropriate tests of water and soil to determine whether
levels of any Hazardous Materials in excess of legally permissible levels has
occurred as a result of Tenant’s use thereof. Landlord shall furnish copies of
all such test results and reports to Tenant and, at Tenant’s option and cost,
shall permit split sampling for testing and analysis by Tenant. Such testing
shall be at Tenant’s expense if Landlord has a reasonable basis for suspecting
and confirms the presence of Hazardous Materials in the soil or surface or
ground water in, on, under, or about the Leased Premises, which has been caused
by or resulted from the activities of Tenant, its agents, contractors, or
invitees.

     (e) Notwithstanding any other provision of this Lease, Landlord represents
that it is unaware of any Hazardous Materials in, on or about the Property in
violation of applicable Laws. Notwithstanding this representation, Landlord
shall (i) cause, at its sole cost and expense, any or all Pre-existing Hazardous
Materials discovered in, on or about the Property (and not caused by Tenant or a
Tenant Related Party) to be removed if and to the extent required by applicable
Laws and (ii) indemnify and hold Tenant harmless against and from all liability

- 10 -



--------------------------------------------------------------------------------



 



and claims of any kind for loss or damage to Tenant, its employees or agents,
and for all expenses and fees of Tenant (including, but not limited to,
reasonable attorneys’ fees) incurred, directly or indirectly, as a result of
(a) the existence of such Pre-existing Hazardous Materials in, on or about the
Property or (b) any acts or omissions of Landlord or any Landlord Related Party
with respect to their use, generation, disposal, storage or transportation of
Hazardous Materials on or about the Property.

          (f) Landlord may voluntarily cooperate in a reasonable manner with the
efforts of all governmental agencies in reducing actual or potential
environmental damage. Except as otherwise provided in this Lease, Tenant shall
not be entitled to terminate this Lease or to any reduction in or abatement of
rent by reason of such compliance or cooperation. Tenant agrees at all times to
cooperate fully with the requirements and recommendations of governmental
agencies regulating, or otherwise involved in, the protection of the
environment.

4.12 Rules And Regulations. Tenant shall comply with the rules and regulations
respecting the use of the Leased Premises that are attached hereto as Exhibit C.
Landlord may, from time to time, change such rules and regulations for the
safety, care, or cleanliness of the Leased Premises, provided that such changes
will not unreasonably interfere with Tenant’s use and occupancy of the Leased
Premises or materially increase Tenant’s cost of occupancy. A violation by
Tenant of any of such rules and regulations shall constitute a default by Tenant
under this Lease. If there is a conflict between the rules and regulations and
any of the provisions of this Lease, the provisions of this Lease shall prevail.

ARTICLE 5

REPAIRS, MAINTENANCE, SERVICES AND UTILITIES

5.1 Repair And Maintenance. Except in the case of damage to or destruction of
the Leased Premises caused by an act of God or other peril, in which case the
provisions of Article 10 shall control, the parties shall have the following
obligations and responsibilities with respect to the repair and maintenance of
the Leased Premises.

     (a) Tenant’s Obligations. Except as expressly provided in Paragraph 5.1
(b), Tenant shall, at all times during the Lease Term and at its sole cost and
expense, regularly clean and continuously keep and maintain in good order,
condition and repair the Leased Premises and every part thereof including,
without limiting the generality of the foregoing, (i) all interior walls, floors
and ceilings, (ii) all windows, doors and skylights, (iii) all electrical
wiring, conduits, connectors and fixtures, (iv) all plumbing, pipes, sinks,
toilets, faucets and drains, (v) all lighting fixtures, bulbs and lamps and all
heating, ventilating and air conditioning equipment, (vi) all entranceways to
the Leased Premises, and (vii) all paved areas. Tenant shall, at Tenant’s sole
cost and expense, institute an industry standard preventative maintenance
program using a qualified and licensed heating, ventilating and air conditioning
company which regularly inspects and performs required maintenance on the
heating, ventilating and air conditioning equipment and systems serving the
Leased Premises. Notwithstanding the foregoing, Tenant shall have no obligation
or liability for any roof maintenance or repair based on damage or wear and tear
that existed prior to January 1, 2004, except to the extent that any act or
omission of Tenant or any Tenant Related Party resulted or results in a
violation of the roof warranty in effect as of the Lease Commencement Date.
Tenant shall, at all times during the Lease Term, keep in a clean and safe
condition the Outside Areas. As needed, Tenant shall sweep and clean the
driveways and parking areas. Tenant shall, at its sole cost and expense, repair
all damage to the Leased Premises caused by the activities of Tenant, its
employees, invitees or contractors promptly following written notice from
Landlord to so repair such damages. If Tenant shall fail to perform the required
maintenance or fail to make repairs required of it pursuant to this paragraph
within a reasonable period of time following notice from Landlord to do so, then
Landlord may, at its election and without waiving any other remedy it may
otherwise have under this Lease or at Law, perform such maintenance or make such
repairs and charge to Tenant, as Additional Rent, the costs so incurred by
Landlord for same. All glass within or a part of the Leased Premises, both
interior and exterior, is at the sole risk of Tenant and any broken glass shall
promptly be replaced by Tenant at Tenant’s expense with glass of the same kind,
size and quality. In the event Tenant’s obligations under this Paragraph 5.1
(a) require that Tenant make a repair, replacement or expenditure whose benefit
extends beyond the Lease Term and which is deemed a capital improvement in
accordance with generally accepted accounting principles, then Landlord shall
pay the cost thereof; however, such cost shall be amortized by Landlord, on a
straight-line basis, over the useful life of such item,

- 11 -



--------------------------------------------------------------------------------



 



utilizing an interest rate of zero percent (0%), and the monthly amortized cost
of such any item so amortized shall be included in the Property Maintenance
Costs and charged to Tenant as Additional Rent.

     (b) Landlord’s Obligation. Landlord shall, at all times during the Lease
Term and at Landlord’s sole cost and expense, maintain in good condition and
repair the foundation, footings, structural exterior walls (excluding painting,
sealing and other exterior surface maintenance), structural roof elements
(excluding the roof membrane), poured concrete floors (excluding floor surfaces)
and exterior utility connections up to the Building and under the foundation. In
addition, Landlord shall, at all times during the Lease Term, maintain in good
condition and repair the roof membrane, provided that the costs incurred by
Landlord in performing such maintenance and repair of the roof membrane shall be
included in the Property Maintenance Costs and charged to Tenant as Additional
Rent. Landlord represents and warrants that as of the Effective Date of this
Lease, the roof membrane is covered by effective warranties (copies of which
have been provided to Tenant) and agrees that Tenant shall have no obligation to
make or pay for any capital repairs or maintenance and repair to the
non-structural elements of the roof, to the extent such capital repairs or
maintenance and repair is covered by such warranty.

5.2 Utilities. Tenant shall arrange at its sole cost and expense and in its own
name, for the supply of water, gas and electricity to the Leased Premises. In
the event that such services are not separately metered, Tenant shall, at its
sole expense, cause such meters to be installed. Tenant shall be responsible for
determining if the local supplier of water, gas and electricity can supply the
needs of Tenant and whether or not the existing water, gas and electrical
distribution systems within the Leased Premises are adequate for Tenant’s needs.
Tenant shall be responsible for determining if the existing sanitary and storm
sewer systems now servicing the Leased Premises are adequate for Tenant’s needs.
Tenant shall pay all charges for water, gas, electricity and storm and sanitary
sewer services supplied to the Leased Premises, irrespective of whether or not
the services are maintained in Landlord’s or Tenant’s name.

5.3 Security. Tenant acknowledges that Landlord has not undertaken any duty
whatsoever to provide security for the Leased Premises and, accordingly,
Landlord is not responsible for the security of same or the protection of
Tenant’s property or Tenant’s employees, invitees or contractors. To the extent
Tenant determines that such security or protection services are advisable or
necessary, Tenant shall arrange for and pay the costs of providing same.

5.4 Energy And Resource Consumption. Landlord may, in its sole discretion,
cooperate in a reasonable manner with the efforts of governmental agencies
and/or utility suppliers in reducing energy or other resource consumption within
the Leased Premises. Tenant agrees at all times to comply with the requirements
of utility suppliers and governmental agencies regulating the consumption of
energy and/or other resources.

5.5 Limitation Of Landlord’s Liability. Landlord shall not be liable to Tenant
for injury to Tenant, its employees, agents, invitees or contractors, for damage
to Tenant’s property or loss of Tenant’s business or profits, nor shall Tenant
be entitled to terminate this Lease or to any reduction in or abatement of rent
by reason of (i) Landlord’s failure to provide security services or systems for
the protection of the Leased Premises, or the protection of Tenant’s property or
Tenant’s employees, invitees, agents or contractors, or (ii) Landlord’s failure
to perform any maintenance or repairs to the Leased Premises until Tenant has
notified Landlord, and the applicable cure period has expired, as provided in
Paragraph 12.3, or (iii) any failure, interruption, rationing or other
curtailment in the supply of water, electric current, gas or other utility
service to the Leased Premises from whatever cause (other than Landlord’s gross
negligence or willful misconduct), or (iv) the unauthorized intrusion or entry
into the Leased Premises by third parties (other than Landlord or Landlord’s
employees, agents or contractors).

ARTICLE 6

ALTERATIONS AND IMPROVEMENTS

6.1 By Tenant. Tenant shall not make any alterations to or modifications of the
Leased Premises or construct any improvements within the Leased Premises until
Landlord shall have first approved, in writing, the plans and specifications
therefor, which approval shall not be unreasonably withheld, conditioned or
delayed. Without limiting the generality of the foregoing, Tenant acknowledges
that it shall be reasonable for Landlord to withhold its

- 12 -



--------------------------------------------------------------------------------



 



consent to any modification, alteration or improvement if, in Landlord’s
reasonable judgment, such modification, alteration or improvement would
adversely affect the structure of the Building, any of the Building’s systems,
the appearance of the Building or the value or utility of the Leased Premises.
All such modifications, alterations or improvements, once so approved, shall be
made, constructed or installed by Tenant at Tenant’s expense (including all
permit fees and governmental charges related thereto), using a licensed
contractor first approved by Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed), in substantial compliance with the
aforementioned Landlord-approved plans and specifications therefore. All work
undertaken by Tenant shall be done in accordance with all Laws and in a good and
workmanlike manner using materials of good quality. Tenant shall not commence
the making of any such modifications or alterations or the construction of any
such improvements until (i) all required governmental approvals and permits
shall have been obtained, (ii) all requirements regarding insurance imposed by
this Lease have been satisfied, (iii) Tenant shall have given Landlord at lease
five (5) business days prior written notice of its intention to commence such
work so that Landlord may post and file notices of non-responsibility, and
(iv) if requested by Landlord, Tenant shall have obtained contingent liability
and broad form builder’s risk insurance in an amount satisfactory to Landlord in
its reasonable discretion to cover any perils relating to the proposed work not
covered by insurance carried by Tenant pursuant to Article 9. In no event shall
Tenant make any modification, alterations or improvements whatsoever to the
Outside Areas or the exterior or structural components of the Building
including, without limitation, any cuts or penetrations in the floor, roof or
exterior walls of the Leased Premises unless otherwise provided herein without
Landlord’s prior consent, which shall not be unreasonably withheld, conditioned
or delayed. As used in this Article, the term “modifications, alterations and/or
improvements” shall include, without limitation, the installation of additional
electrical outlets, overhead lighting fixtures, drains, sinks, partitions,
doorways, or the like. Notwithstanding the foregoing, Tenant, without Landlord’s
prior written consent (but subject to the other terms and conditions of this
Article 6), shall be permitted to make alterations to the Leased Premises which
do not affect the structure of the Building or the Leased Premises, do not
affect the plumbing, electrical, mechanical or other systems of the Building and
do not affect the appearance of the Leased Premises viewed from the exterior,
provided that: (a) such alterations do not exceed $25,000 individually or
$100,000 in the aggregate in each calendar year, (b) Tenant shall timely provide
Landlord the notice required pursuant to Paragraph 4.9 above, (c) Tenant shall
provide Landlord, promptly following the completion of the alteration, with a
set of the plans and specifications therefor, either “as built” or marked to
show construction changes made, and (d) if requested by Landlord, Tenant shall,
on or before the expiration or earlier termination of this Lease, remove any
such alteration that is not an improvement that would be typically found in an
office space environment and restore the Leased Premises to their condition
prior to such alteration, reasonable wear and tear excepted.

6.2 Ownership Of Improvements. All modifications, alterations and improvements
made or added to the Leased Premises by Tenant (collectively, “Alterations”)
during the Lease Term, other than Tenant’s FF&E, shall be deemed real property
and a part of the Leased Premises, but shall remain the property of Tenant
during the Lease. Any such Alterations (except for Tenant’s FF&E), once
completed, shall not be altered or removed from the Leased Premises during the
Lease Term without Landlord’s written approval if required by Paragraph 6.1
above. At the expiration or sooner termination of this Lease, all Alterations
(other than Tenant’s FF&E) shall automatically become the property of Landlord
and shall be surrendered to Landlord as part of the Leased Premises as required
pursuant to Paragraph 2.6, unless Landlord shall require Tenant to remove any
Alterations in accordance with the provisions of Paragraph 2.6, in which case
Tenant shall remove such Alterations. Landlord shall have no obligation to
reimburse Tenant for all or any portion of the cost or value of any Alterations
so surrendered to Landlord. All modifications, alterations or improvements which
are installed or constructed on or attached to the Leased Premises by Landlord
and/or at Landlord’s expense shall be deemed real property and a part of the
Leased Premises and shall be property of Landlord. All lighting, plumbing,
electrical, heating, ventilation and air conditioning fixtures, partitioning,
window coverings, wall coverings and floor coverings installed by Tenant shall
be deemed improvements to the Leased Premises and not Tenant’s FF&E.

6.3 Alterations Required By Law. Tenant shall, at its sole cost, make all
modifications, alterations and improvements to the Leased Premises that are
required by any Law because of Tenant’s (i) use or occupancy of the Leased
Premises, (ii) application for any permit or governmental approval, or (iii)
making of any Alterations to or within the Leased Premises. If Landlord shall,
at any time during the Lease Term, be required by any governmental authority to
make any modifications, alterations or improvements to the Leased Premises, the
cost incurred by Landlord in making such modifications, alterations or
improvements, including interest at a rate equal to the sum of that rate quoted
by Wells Fargo Bank, N.T. & S.A. from time to time as its prime rate, plus two
percent (2%), shall

- 13 -



--------------------------------------------------------------------------------



 



be amortized by Landlord over the useful life of such modifications, alterations
or improvements (based on generally accepted industry standards), on a straight
line basis, and the monthly amortized cost of such modifications, alterations
and improvements as so amortized shall be considered a Property Maintenance
Cost.

6.4 Liens. Tenant shall keep the Leased Premises and every part thereof free
from any lien, and shall pay when due all bills arising out of any work
performed, materials furnished, or obligations incurred by Tenant, its agents,
employees or contractors relating to the Leased Premises. If any such claim of
lien is recorded against Tenant’s interest in this Lease, the Leased Premises or
any part thereof, Tenant shall bond against, discharge or otherwise cause such
lien to be entirely released within thirty (30) days after the same has been
recorded. Tenant’s failure to do so shall be conclusively deemed a material
default under the terms of this Lease.

ARTICLE 7

ASSIGNMENT AND SUBLETTING BY TENANT

7.1 By Tenant. Except as expressly permitted in Paragraph 7.2 below, Tenant
shall not sublet the Leased Premises or any portion thereof or assign its
interest in this Lease, whether voluntarily or by operation of Law, without
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed. Any attempted subletting or assignment without
Landlord’s prior written consent, at Landlord’s election, shall constitute a
default by Tenant under the terms of this Lease. The acceptance of rent by
Landlord from any person or entity other than Tenant, or the acceptance of rent
by Landlord from Tenant with knowledge of a violation of the provisions of this
paragraph, shall not be deemed to be a waiver by Landlord of any provision of
this Article or this Lease or to be a consent to any subletting by Tenant or any
assignment of Tenant’s interest in this Lease. Without limiting the
circumstances in which it may be reasonable for Landlord to withhold its consent
to an assignment or subletting, Landlord and Tenant acknowledge that it shall be
reasonable for Landlord to withhold its consent in the following instances:

     (a) the proposed assignee or sublessee is a governmental agency;

     (b) the proposed use is not a Permitted Use;

     (c) in Landlord’s reasonable judgment, the financial worth of a proposed
assignee is less than that of Tenant or does not meet the credit standards
applied by Landlord;

     (d) the proposed assignee or sublessee has, in the five years prior to the
assignment or sublease, filed for bankruptcy protection, has been the subject of
an involuntary bankruptcy that was not discharged within ninety (90) days of its
filing, or has been adjudged insolvent;

     (e) Landlord has experienced a previous uncured material default by or is
in litigation with the proposed assignee or sublessee;

     (f) the use of the Leased Premises by the proposed assignee or sublessee
will violate any applicable Law, ordinance or regulation;

     (g) the proposed assignee or sublessee is, as of the date of this Lease, in
negotiations with Landlord or any of its affiliates for a lease in a property
owned by Landlord or any of its affiliates and located in the City of Milpitas,
California;

     (h) the proposed assignment or sublease fails to include all of the terms
and provisions required to be included therein pursuant to this Article 7;

     (i) there is an Event of Default under this Lease, or there have been three
or more Events of Default during the 12 months preceding the date that Tenant
shall request consent; or

- 14 -



--------------------------------------------------------------------------------



 



     (j) in the case of a subletting of less than the entire Leased Premises, if
the subletting would result in the division of the Leased Premises into more
than three subparcels or would require improvements to be made outside of the
Leased Premises.

7.2 Permitted Transfers. Notwithstanding anything contained herein to the
contrary regarding Landlord consent requirements, but otherwise subject to the
provisions of this Article 7:

     (a) Tenant may sublet or assign to any Successor Entity (as hereinafter
defined) without obtaining Landlord’s consent; provided that: (i) such Successor
Entity’s tangible net worth (determined in accordance with generally accepted
accounting principles) immediately after such transaction is at least equal to
Tenant’s tangible net worth immediately prior to such transaction; (ii) in the
event of a merger, if required by Landlord, the surviving Successor Entity
assumes all obligations of Tenant under this Lease; and (iii) in the event of a
sale of assets or stock of Tenant, if required by Landlord, the Successor Entity
assumes in writing all obligations of Tenant under this Lease. “Successor
Entity” means an entity controlling, controlled by or under common control with
Tenant, as well as any entity into or with which Tenant is merged or otherwise
consolidated or which purchases all or substantially all of Tenant’s assets or
stock, and which entity succeeds to Tenant’s interest in this Lease by
assignment or sublease.

     (b) Tenant may sublet or assign to LSI Logic Storage Systems, Inc.,or its
successor, without obtaining Landlord’s consent, provided that such sublessee or
assignee assumes all obligations of Tenant under this Lease (in the case of a
sublease, to the extent applicable to the subleased portion of the Leased
Premises).

     (c) Landlord’s consent shall not be required for a short-term license, not
exceeding one (1) year, of any portion of the Leased Premises that are then not
separately demised.

7.3 Landlord’s Election. If Tenant desires to assign its interest under the
Lease or to sublet all or part of the Leased Premises (a “Proposed Transfer”),
Tenant must first notify Landlord, in writing, of such Proposed Transfer, at
least fifteen (15) business days in advance of the date it intends to close the
Proposed Transfer, specifying (a) the size of the space to be so transferred,
(b) the duration of the term of such Proposed Transfer and (c) the terms of the
Proposed Transfer, including the name of the proposed assignee or sublessee, the
proposed assignee’s or sublessee’s intended use of the Leased Premises, current
financial statements (including a balance sheet, income statement and statement
of cash flow, all prepared in accordance with generally accepted accounting
principles) of such proposed assignee or sublessee, the form of documents to be
used in effectuating such assignment or subletting and such other information as
Landlord may reasonably request. Landlord shall have a period of fifteen (15)
business days following receipt of such notice and the required information to
consent or decline to consent to the Proposed Transfer. If Landlord does not
respond within such fifteen (15) business day period, Landlord shall be deemed
to have approved the Proposed Transfer. If Landlord declines to consent to the
Proposed Transfer, Landlord shall notify Tenant in writing, specifying the
reasons under this Lease that such refusal is justified. During such fifteen
(15) business day period, Tenant covenants and agrees to supply to Landlord,
promptly upon request, all necessary or relevant information which Landlord may
reasonably request respecting such proposed assignment or subletting and/or the
proposed assignee or sublessee.

7.4 Conditions To Landlord’s Consent. If Landlord elects to consent, or is
deemed to have consented pursuant to Paragraph 7.3 above, or shall have been
ordered to so consent by a court of competent jurisdiction, to such requested
assignment or subletting, such consent shall be expressly conditioned upon the
occurrence of each of the conditions below set forth, and any purported
assignment or subletting made or ordered prior to the full and complete
satisfaction of each of the following conditions shall be void and, at the
election of Landlord, which election may be exercised at any time following such
a purported assignment or subletting but prior to the satisfaction of each of
the stated conditions, shall constitute a material default by Tenant under this
Lease until cured by satisfying in full each such condition by the assignee or
sublessee. The conditions are as follows:

     (a) The execution by Landlord, Tenant and the proposed assignee or
sublessee of a commercially reasonable consent form.

- 15 -



--------------------------------------------------------------------------------



 



     (b) Each such sublessee or assignee having agreed, in writing reasonably
satisfactory to Landlord, to assume, to be bound by, and to perform the
obligations of this Lease not otherwise to be performed by Tenant which relate
to space being subleased.

     (c) There being no then-existing Event of Default under this Lease, and
there having been no more than two Events of Default during the preceding
12 months.

     (d) Tenant having reimbursed to Landlord all reasonable costs and
reasonable attorneys’ fees incurred by Landlord in conjunction with the
processing and documentation of any such requested subletting or assignment (not
to exceed One Thousand Dollars ($1,000.00) in each case).

     (e) Tenant having delivered to Landlord a complete and fully-executed
duplicate original of such sublease agreement or assignment agreement (as
applicable) and all related agreements.

     (f) With respect to an assignment, Tenant having paid, or having agreed in
writing to pay as to future payments, to Landlord fifty percent (50%) of all
Assignment Consideration to be paid to Tenant or to any other on Tenant’s behalf
or for Tenant’s benefit for such assignment as follows:

               (i) If Tenant assigns its interest under this Lease and if all or
a portion of the consideration for such assignment is to be paid by the assignee
at the time of the assignment, that Tenant shall have paid to Landlord and
Landlord shall have received an amount equal to fifty percent (50%) of the
Assignment Consideration so paid or to be paid (whichever is the greater) at the
time of the assignment by the assignee; or

               (ii) If Tenant assigns its interest under this Lease and if
Tenant is to receive all or a portion of the consideration for such assignment
in future installments, that Tenant and Tenant’s assignee shall have entered
into a written agreement with and for the benefit of Landlord satisfactory to
Landlord and its counsel whereby Tenant and Tenant’s assignee jointly agree to
pay to Landlord an amount equal to fifty percent (50%) of all such future
Assignment Consideration installments to be paid by such assignee as and when
such Assignment Consideration is so paid.

               (g) With respect to a sublease of all or a portion of the Leased
Premises, Tenant and Tenant’s sublessee shall have entered into a written
agreement with and for the benefit of Landlord satisfactory to Landlord and its
counsel whereby Tenant and Tenant’s sublessee jointly agree to pay to Landlord
the applicable percentage set forth below of all Excess Rentals to be paid by
such sublessee as and when such Excess Rentals are so paid:

          Portion of Leased Premises Subleased   Percentage of Excess Rentals to
Landlord
Up to and including 25%
    0 %
Between 25% and 50%
    25 %
From 50% up to and including 100%
    50 %

Landlord and Tenant agree that the percentages set forth above apply to the
aggregate of all subleased portions of the Leased Premises during the Lease
Term. For example, if Tenant initially subleases 20% of the Leased Premises,
Landlord shall not be entitled to any portion of any Excess Rentals from such
sublease; provided that, if Tenant subsequently subleases an additional 10% of
the Leased Premises, then Landlord shall be entitled to 25% of the aggregate
Excess Rentals payable with respect to the entire 30% portion of the Leased
Premises that is then subleased.

7.5 Assignment Consideration And Excess Rentals Defined. For purposes of this
Article, including any amendment to this Article by way of addendum or other
writing, the term “Assignment Consideration” shall mean all consideration to be
paid by the assignee to Tenant or to any other party on Tenant’s behalf or for
Tenant’s benefit as consideration for such assignment, after deduction for the
following costs actually paid or actually incurred by Tenant directly in
connection with such assignment: market-rate leasing commissions; rent
concessions; reasonable costs of tenant improvements, capital improvements,
building upgrades and permit fees; and reasonable attorneys’ fees not to exceed
five thousand dollars ($5,000.00). The term “Excess Rentals” shall mean all
consideration to be

- 16 -



--------------------------------------------------------------------------------



 



paid by the sublessee to Tenant or to any other party on Tenant’s behalf or for
Tenant’s benefit for the sublease of the Leased Premises in excess of the rent
due to Landlord under the terms of this Lease for the same period, after
deduction for the following costs actually paid or actually incurred by Tenant
directly in connection with such sublease: market-rate leasing commissions; rent
concessions; reasonable costs of tenant improvements, capital improvements,
building upgrades and permit fees; and reasonable attorneys’ fees not to exceed
five thousand dollars ($5,000.00). Tenant agrees that the portion of any
Assignment Consideration and/or Excess Rentals arising from any assignment or
subletting by Tenant which is to be paid to Landlord pursuant to this Article
now is and shall then be the property of Landlord and not the property of
Tenant.

7.6 Payments. All payments required by this Article to be made to Landlord shall
be made in cash in full as and when they become due. At the time Tenant,
Tenant’s assignee or sublessee makes each such payment to Landlord, Tenant or
Tenant’s assignee or sublessee, as the case may be, shall deliver to Landlord an
itemized statement in reasonable detail showing the method by which the amount
due Landlord was calculated and certified by the party making such payment as
true and correct.

7.7 Good Faith. The rights granted to Tenant by this Article are granted in
consideration of Tenant’s express covenant that all pertinent allocations which
are made by Tenant between the rental value of the Leased Premises and the value
of any of Tenant’s personal property which may be conveyed or leased generally
concurrently with and which may reasonably be considered a part of the same
transaction as the permitted assignment or subletting shall be made fairly,
honestly and in good faith. If Tenant shall breach this covenant, Landlord may
immediately declare Tenant to be in default under the terms of this Lease and
terminate this Lease and/or exercise any other rights and remedies Landlord
would have under the terms of this Lease in the case of a material default by
Tenant under this Lease.

7.8 Effect Of Landlord’s Consent. No subletting or assignment, even with the
consent of Landlord, shall relieve Tenant of its personal and primary obligation
to pay rent and to perform all of the other obligations to be performed by
Tenant hereunder. Consent by Landlord to one or more assignments of Tenant’s
interest in this Lease or to one or more sublettings of the Leased Premises
shall not be deemed to be a consent to any subsequent assignment or subletting.
If Landlord shall have been ordered by a court of competent jurisdiction to
consent to a requested assignment or subletting, or such an assignment or
subletting shall have been ordered by a court of competent jurisdiction over the
objection of Landlord, such assignment or subletting shall not be binding
between the assignee (or sublessee) and Landlord until such time as all
conditions set forth in Paragraph 7.4 above have been fully satisfied (to the
extent not then satisfied) by the assignee or sublessee, including, without
limitation, the payment to Landlord of all agreed assignment considerations
and/or excess rentals then due Landlord.

7.9 Options Personal. If Landlord consents to an assignment or subletting
hereunder and this Lease contains any renewal options, expansion options, rights
of first refusal, rights of first negotiation or any other rights or options
pertaining to additional space in property owned by Landlord or any affiliate of
Landlord, such rights and/or options shall not run to any assignee or subtenant
other than a Successor Entity, it being agreed by the parties hereto that any
such rights and options are personal to the original Tenant and any Successor
Entity named herein and may not be otherwise transferred.

7.10 Tenant’s Remedies. Notwithstanding any contrary provision of law, including
California Civil Code section 1995.310, Tenant shall have no right, and Tenant
hereby waives and relinquishes any right, to cancel or terminate this Lease in
the event Landlord is determined to have unreasonably withheld or delayed its
consent to a proposed Transfer.

ARTICLE 8

LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

8.1 Limitation On Landlord’s Liability And Release. Landlord shall not be liable
to Tenant for, and Tenant hereby releases Landlord and its partners, principals,
members, officers, agents, employees, lenders, attorneys, and consultants
(collectively, the “Landlord Related Parties”) from, any and all liability,
whether in contract, tort or on any other basis, for any injury to or any damage
sustained by Tenant, Tenant’s agents, employees, contractors or

- 17 -



--------------------------------------------------------------------------------



 



invitees (collectively, the “Tenant Related Parties”), any damage to Tenant’s
property, or any loss to Tenant’s business, loss of Tenant’s profits or other
financial loss of Tenant resulting from or attributable to the condition of, the
management of, the repair or maintenance of, the protection of, the supply of
services or utilities to, the damage in or destruction of the Leased Premises,
or any portion thereof, including without limitation (i) the failure,
interruption, rationing or other curtailment or cessation in the supply of
electricity, water, gas or other utility service to the Leased Premises;
(ii) the vandalism or forcible entry into the Building or the Leased Premises;
(iii) the penetration of water into or onto any portion of the Leased Premises;
(iv) the failure to provide security and/or adequate lighting in or about the
Leased Premises, (v) the existence of any design or construction defects within
the Leased Premises; (vi) the failure of any mechanical systems to function
properly (such as the HVAC systems); (vii) the blockage of access to any portion
of the Leased Premises, except that Tenant does not so release Landlord from
such liability to the extent such damage was proximately caused by Landlord’s or
any Landlord Related Parties’ gross negligence, willful misconduct, or
Landlord’s or any Landlord Related Parties’ failure to perform an obligation
expressly undertaken pursuant to this Lease after a reasonable period of time
shall have lapsed following receipt of written notice from Tenant to so perform
such obligation.

8.2 Tenant’s Indemnification Of Landlord. Tenant shall defend with competent
counsel reasonably satisfactory to Landlord any claims made or legal actions
filed or threatened against Landlord or any of the Landlord Related Parties with
respect to the violation of any Law, or the death, bodily injury, personal
injury, property damage, or interference with contractual or property rights
suffered by any third party occurring within the Leased Premises or resulting
from Tenant’s use or occupancy of the Leased Premises, or resulting from
Tenant’s activities in or about the Leased Premises, and Tenant shall indemnify
and hold Landlord and the Landlord Related Parties harmless from any loss
liability, penalties, or expense whatsoever (including reasonable attorneys’
fees and any loss attributable to vacant space which otherwise would have been
leased, but for such activities) resulting therefrom, except to the extent
proximately caused by the gross negligence or willful misconduct of Landlord or
the Landlord Related Parties. This Paragraph 8.2 shall survive the expiration or
earlier termination of this Lease.

8.3 Landlord’s Indemnification of Tenant. Landlord shall defend with competent
counsel reasonably satisfactory to Tenant, and shall indemnify and hold harmless
Tenant and the Tenant Related Parties, from and against any and all claims,
demands, liabilities, causes of action, suits, judgments, damages and expenses
(including reasonable attorneys’ fees) arising out of or in connection with
Landlord’s failure to perform its obligations under this Lease or the violation
of any Law by Landlord, except to the extent proximately caused by the gross
negligence or willful misconduct of Tenant or the Tenant Related Parties. This
Paragraph 8.3 shall survive the expiration or earlier termination of this Lease.

ARTICLE 9

INSURANCE

9.1 Tenant’s Insurance. Tenant shall maintain insurance complying with all of
the following:

     (a) Tenant shall procure, pay for and keep in full force and effect, at all
times during the Lease Term, the following:

               (i) Commercial general liability insurance insuring Tenant
against liability for personal injury, bodily injury, death and damage to
property occurring within the Leased Premises, or resulting from Tenant’s use or
occupancy of the Leased Premises, or any portion thereof, or resulting from
Tenant’s activities in or about the Leased Premises, with coverage in an amount
equal to Tenant’s Required Liability Coverage (as set forth in Article 1), which
insurance shall contain a “broad form liability” endorsement insuring Tenant’s
performance of Tenant’s obligations to indemnify Landlord as contained in this
Lease.

               (ii) Fire and property damage insurance in so-called “fire and
extended coverage” form insuring Tenant against loss from physical damage to
Tenant’s personal property, inventory, trade fixtures and improvements within
the Leased Premises with coverage for the full actual replacement cost thereof;

               (iii) Plate glass insurance, at actual replacement cost;

- 18 -



--------------------------------------------------------------------------------



 



               (iv) Pressure vessel insurance, if applicable;

               (v) Workers’ compensation insurance and any other employee
benefit insurance sufficient to comply with all Laws; and

               (vi) With respect to Alterations, contingent liability and
builder’s risk insurance, in an amount and with coverage reasonably satisfactory
to Landlord.

     (b) Each policy of liability insurance required to be carried by Tenant
pursuant to this paragraph or actually carried by Tenant with respect to the
Leased Premises: (i) shall, except with respect to insurance required by
subparagraph (a)(vi) above, name Landlord, and such others as are reasonably
designated by Landlord, as additional insureds; (ii) shall be primary insurance
providing that the insurer shall be liable for the full amount of the loss, up
to and including the total amount of liability set forth in the declaration of
coverage, without the right of contribution from or prior payment by any other
insurance coverage of Landlord; (iii) shall be in a form reasonably satisfactory
to Landlord; (iv) shall be carried with companies reasonably acceptable to
Landlord with Best’s ratings of at least A and XI; (v) shall provide that such
policy shall not be subject to cancellation, lapse or change except after at
least thirty days prior written notice to Landlord, and (vi) shall contain a
so-called “severability” or “cross liability” endorsement. Each policy of
property insurance maintained by Tenant with respect to the Leased Premises or
any property therein (i) shall provide that such policy shall not be subject to
cancellation, lapse or change except after at least thirty days prior written
notice to Landlord and (ii) shall contain, to the extent commercially reasonable
to obtain, a waiver and/or a permission to waive by the insurer of any right of
subrogation against Landlord, its partners, principals, members, officers,
employees, agents and contractors, which might arise by reason of any payment
under such policy or by reason of any act or omission of Landlord, its partners,
principals, members, officers, employees, agents and contractors.

     (c) Prior to the time Tenant or any of its contractors enters the Leased
Premises, Tenant shall deliver to Landlord, with respect to each policy of
insurance required to be carried by Tenant pursuant to this Article, a
certificate of the insurer certifying in form reasonably satisfactory to
Landlord that a policy has been issued, premium paid, providing the coverage
required by this Paragraph and containing the provisions specified herein. With
respect to each renewal or replacement of any such insurance, the requirements
of this Paragraph must be complied with not less than fifteen days prior to the
expiration or cancellation of the policies being renewed or replaced. Landlord
may, at any time and from time to time, inspect any and all insurance policies
required to be carried by Tenant pursuant to this Article. If Landlord’s Lender,
insurance broker, advisor or counsel reasonably determines at any time that the
amount of coverage set forth in Paragraph 9.1(a) for any policy of insurance
Tenant is required to carry pursuant to this Article is not adequate, then
Tenant shall increase the amount of coverage for such insurance to such greater
amount as Landlord’s Lender, insurance broker, advisor or counsel reasonably
deems adequate.

     (d) Tenant shall have the right to self-insure for the insurance required
by this Paragraph 9.1 so long as the long-term, unsecured debt of Tenant is
rated “A” or better by a major credit rating agency. Tenant shall also have the
right to provide the insurance required hereunder with a so-called umbrella
policy. Tenant shall have the right to self-insure for the insurance required by
Paragraph 9.1(a)(v) so long as Tenant has obtained qualified self-insurer status
for such insurance from the California Department of Industrial Relations.

9.2 Landlord’s Insurance. With respect to insurance maintained by Landlord:

     (a) Landlord shall maintain, as the minimum coverage required of it by this
Lease, fire and property damage insurance in so-called “fire and extended
coverage” form insuring Landlord (and such others as Landlord may designate)
against loss from physical damage to the Leased Premises or any part thereof
with coverage of not less than one hundred percent (100%) of the full actual
replacement cost thereof and against loss of rents for a period of not less than
six months. Such fire and property damage insurance, at Landlord’s election but
without any requirements on Landlord’s behalf to do so, (i) may be written in
so-called “all risk” form; (ii) may provide coverage for physical damage to the
improvements so insured for up to the entire full actual replacement cost
thereof; (iii) may be endorsed to cover loss or damage caused by any additional
perils against which Landlord may elect to insure, including earthquake and/or
flood; and/or (iv) may provide coverage for loss of rents for a period of up to
twelve months. Landlord shall not be required to cause such insurance to cover
any of Tenant’s personal

- 19 -



--------------------------------------------------------------------------------



 



property, inventory, and trade fixtures, or any modifications, alterations or
improvements made or constructed by Tenant to or within the Leased Premises.
Landlord shall use commercially reasonable efforts to obtain such insurance at
competitive rates.

     (b) Landlord shall maintain commercial general liability insurance insuring
Landlord (and such others as are designated by Landlord) against liability for
personal injury, bodily injury, death, and damage to property occurring in, on
or about, or resulting from the use or occupancy of the Leased Premises, or any
portion thereof, with combined single limit coverage of at least Three Million
Dollars ($3,000,000). Landlord may carry such greater coverage as Landlord or
Landlord’s Lender, insurance broker, advisor or counsel may from time to time
determine is reasonably necessary, under the circumstances, for the adequate
protection of Landlord and the Leased Premises.

     (c) Landlord may maintain any other insurance which in Landlord’s
reasonable opinion is prudent to carry under the given circumstances, provided
such insurance is commonly carried by owners of property similarly situated and
operating under similar circumstances.

9.3 Mutual Waiver Of Subrogation. Landlord hereby releases Tenant, and Tenant
hereby releases Landlord and its respective partners, principals, members,
officers, agents, employees and servants, from any and all liability for loss,
damage or injury to the property of the other in or about the Leased Premises
which is caused by or results from a peril or event or happening which is
covered by insurance actually carried and in force at the time of the loss by
the party sustaining such loss; provided, however, that such waiver shall be
effective only to the extent permitted by the insurance covering such loss and
to the extent such insurance is not prejudiced thereby.

ARTICLE 10

DAMAGE TO LEASED PREMISES

10.1 Landlord’s Duty To Restore. If the Leased Premises or any portion thereof
are damaged by any peril after the Effective Date of this Lease, Landlord shall
restore the same, as and when required by this paragraph, unless this Lease is
terminated by Landlord pursuant to Paragraph 10.3 or by Tenant pursuant to
Paragraph 10.4. If this Lease is not so terminated, then upon the issuance of
all necessary governmental permits, Landlord shall commence and diligently
prosecute to completion the restoration of the Leased Premises to the extent
then allowed by Law, to substantially the same condition in which it existed as
of the Lease Commencement Date. Landlord’s obligation to restore shall be
limited to actual receipt of insurance proceeds and to the improvements
constructed by Landlord. Landlord shall have no obligation to restore any
improvements made by Tenant to the Leased Premises after the Effective Date of
this Lease or any of Tenant’s personal property, inventory or trade fixtures.

10.2 Insurance Proceeds. All insurance proceeds available from the fire and
property damage insurance carried by Landlord shall be paid to and become the
property of Landlord. If this Lease is terminated pursuant to either
Paragraph 10.3 or 10.4, all insurance proceeds available from insurance carried
by Tenant which cover loss of property that is Landlord’s property or would
become Landlord’s property on termination of this Lease shall be paid to and
become the property of Landlord, and the remainder of such proceeds shall be
paid to and become the property of Tenant. If this Lease is not terminated
pursuant to either Paragraph 10.3 or 10.4, all insurance proceeds available from
insurance carried by Tenant which cover loss to property that is Landlord’s
property shall be paid to and become the property of Landlord, and all proceeds
available from such insurance which cover loss to property which would only
become the property of Landlord upon the termination of this Lease shall be paid
to and remain the property of Tenant. The determination of Landlord’s property
and Tenant’s property shall be made pursuant to Paragraph 6.2.

10.3 Landlord’s Right To Terminate. Landlord shall have the option to terminate
this Lease in the event any of the following occurs, which option may be
exercised only by delivery to Tenant of a written notice of election to
terminate within thirty days after the date of such damage or destruction:

     (a) The Leased Premises are damaged by any peril covered by valid and
collectible insurance actually carried by Landlord and in force at the time of
such damage or destruction (an “insured peril”) to such an extent that

- 20 -



--------------------------------------------------------------------------------



 



the estimated cost to restore the Leased Premises exceeds the insurance proceeds
available from insurance actually carried by Landlord, plus the deductible
amount specified in such insurance policy;

     (b) The Leased Premises are damaged by an uninsured peril, which peril
Landlord was not required to insure against pursuant to the provisions of
Article 9 of this Lease.

     (c) The Leased Premises are damaged by any peril and, because of Laws then
in force, the Leased Premises (i) cannot be restored at reasonable cost or
(ii) if restored, cannot be used for the same use being made thereof before such
damage.

10.4 Tenant’s Right To Terminate. If the Leased Premises or any portion thereof
are damaged by any peril and Landlord does not elect to terminate this Lease or
is not entitled to terminate this Lease pursuant to this Article, then as soon
as reasonably practicable, but in any event within ninety (90) days after the
date of such damage or destruction, Landlord shall furnish Tenant with the
written opinion of Landlord’s architect or construction consultant as to when
the restoration work required of Landlord may be complete. Tenant shall have the
option to terminate this Lease in the event any of the following occurs, which
option may be exercised only by delivery to Landlord of a written notice of
election to terminate within fifteen (15) days after Tenant receives from
Landlord the estimate of the time needed to complete such restoration:

     (a) If the time estimated to substantially complete the restoration exceeds
nine (9) months from and after the date the architect’s or construction
consultant’s written opinion is delivered; or

     (b) If the damage occurred within eighteen (18) months of the last day of
the Lease Term and the time estimated to substantially complete the restoration
exceeds one-half (1/2) of the number of full months then remaining in the Lease
Term from and after the date the architect’s or construction consultant’s
written opinion is delivered.

10.5 Tenant’s Waiver. Landlord and Tenant agree that the provisions of
Paragraph 10.4 above, captioned “Tenant’s Right To Terminate,” are intended to
supersede and replace the provisions contained in California Civil Code,
Section 1932, Subdivision 2, and California Civil Code, Section 1934, and
accordingly, Tenant hereby waives the provisions of such Civil Code Sections and
the provisions of any successor Civil Code Sections or similar laws hereinafter
enacted.

10.6 Abatement Of Rent. In the event of damage to the Leased Premises which does
not result in the termination of this Lease, the Base Monthly Rent (and any
Additional Rent) shall be temporarily abated during the period of restoration in
proportion to the degree to which Tenant’s use of the Leased Premises is
impaired by such damage.

ARTICLE 11

CONDEMNATION

11.1 Tenant’s Right To Terminate. Except as otherwise provided in Paragraph 11.4
below regarding temporary takings, Tenant shall have the option to terminate
this Lease if, as a result of any taking, all or a material portion of the
Leased Premises is taken and the part of the Leased Premises that remains
cannot, within a reasonable period of time, be made reasonably suitable for the
continued operation of Tenant’s business as conducted in the Leased Premises
immediately prior to the taking. Tenant must exercise such option within a
reasonable period of time, to be effective on the later to occur of (i) the date
that possession of that portion of the Leased Premises that is condemned is
taken by the condemnor or (ii) the date Tenant vacated the Leased Premises.

11.2 Landlord’s Right To Terminate. Except as otherwise provided in
Paragraph 11.4 below regarding temporary takings, Landlord shall have the option
to terminate this Lease if, as a result of any taking, (i) all or a material
portion of the Leased Premises is taken and the part of the Leased Premises that
remains cannot, within a reasonable period of time, be made reasonably suitable
for the continued operation of Tenant’s business as conducted in the Leased
Premises immediately prior to the taking, or (iii) because of the Laws then in
force, the Leased Premises may

- 21 -



--------------------------------------------------------------------------------



 



not be used for the same use being made before such taking, whether or not
restored as required by Paragraph 11.3 below. Any such option to terminate by
Landlord must be exercised within a reasonable period of time, to be effective
as of the date possession is taken by the condemnor.

11.3 Restoration. If any part of the Leased Premises is taken and this Lease is
not terminated, then Landlord shall, to the extent not prohibited by Laws then
in force, repair any damage occasioned thereby to the remainder thereof to a
condition reasonably suitable for Tenant’s continued operations and otherwise,
to the extent practicable, in the manner and to the extent provided in
Paragraph 10.1.

11.4 Temporary Taking. If a portion of the Leased Premises is temporarily taken
for a period of nine (9) months or less and such period does not extend beyond
the Lease Expiration Date, this Lease shall remain in effect. If any portion of
the Leased Premises is temporarily taken for a period which exceeds nine
(9) months or which extends beyond the Lease Expiration Date, then the rights of
Landlord and Tenant shall be determined in accordance with Paragraphs 11.1 and
11.2 above.

11.5 Division Of Condemnation Award. Any award made for any taking of the Leased
Premises, or any portion thereof, shall belong to and be paid to Landlord, and
Tenant hereby assigns to Landlord all of its right, title and interest in any
such award; provided, however, that Tenant shall be entitled to receive any
portion of the award that is made specifically (i) for the taking of personal
property, inventory or trade fixtures belonging to Tenant, (ii) for the
interruption of Tenant’s business or its moving costs, or (iii) for the value of
any leasehold improvements installed and paid for by Tenant. The rights of
Landlord and Tenant regarding any condemnation shall be determined as provided
in this Article, and each party hereby waives the provisions of Section 1265.130
of the California Code of Civil Procedure, and the provisions of any similar law
hereinafter enacted, allowing either party to petition the Supreme Court to
terminate this Lease and/or otherwise allocate condemnation awards between
Landlord and Tenant in the event of a taking of the Leased Premises.

11.6 Abatement Of Rent. In the event of a taking of the Leased Premises which
does not result in a termination of this Lease, then, as of the date possession
is taken by the condemning authority, the Base Monthly Rent (and any Additional
Rent) shall be abated in proportion to the degree to which, and during the
period of time for which, Tenant’s use of the Leased Premises is impaired.

11.7 Taking Defined. The term “taking” or “taken” as used in this Article 11
shall mean any transfer or conveyance of all or any portion of the Leased
Premises to a public or quasi-public agency or other entity having the power of
eminent domain pursuant to or as a result of the exercise of such power by such
an agency, including any inverse condemnation and/or any sale or transfer by
Landlord of all or any portion of the Leased Premises to such an agency under
threat of condemnation or the exercise of such power.

ARTICLE 12

DEFAULT AND REMEDIES

12.1 Events Of Tenant’s Default. Tenant shall be in default of its obligations
under this Lease if any of the following events (each an “Event of Default”)
occur:

     (a) Tenant shall have failed to pay Base Monthly Rent or any regularly
scheduled Additional Rent when due and such failure continues for more than five
(5) days after Landlord gives written notice thereof to Tenant; provided,
however, that after the second such failure in a calendar year, only the passage
of time, but no further notice, shall be required to establish an Event of
Default in the same calendar year; or

     (b) Tenant shall have failed to pay any other Additional Rent or other
amount of money or charge payable by Tenant hereunder as and when such
additional rent or amount or charge becomes due and payable and such failure
continues for more than ten (10) days after Landlord gives written notice to
Tenant of Tenant’s failure to

- 22 -



--------------------------------------------------------------------------------



 



make payment when it was due; provided, however, that after the second such
failure in a calendar year, only the passage of time, but no further notice,
shall be required to establish an Event of Default in the same calendar year; or

     (c) Tenant shall have failed to perform any term, covenant or condition of
this Lease (except those requiring the payment of Base Monthly Rent or
Additional Rent, which failures shall be governed by subparagraphs (a) and
(b) above) within thirty (30) days after written notice from Landlord to Tenant
specifying the nature of such failure and requesting Tenant to perform same;
provided, however, that Tenant shall use diligence to cure such failure as soon
as reasonably practicable; and provide, further, that if, by the nature of such
term, covenant or condition, such failure cannot reasonably be cured within such
period of thirty (30) days, an Event of Default shall not exist as long as
Tenant commences with due diligence and dispatch the curing of such failure
within such period of thirty (30) days and, having so commenced, thereafter
prosecutes with diligence and dispatch and completes the curing of such failure
within a reasonable time; or

     (d) Tenant shall have sublet the Leased Premises or assigned or encumbered
its interest in this Lease in violation of the provisions contained in
Article 7, whether voluntarily or by operation of Law; or

     (e) Tenant shall have abandoned the Leased Premises (Tenant’s vacating the
Leased Premises shall not be deemed an abandonment, so long as Tenant continues
to pay Rent and to perform all of Tenant’s other obligations as required under
this Lease); or

     (f) Tenant shall have permitted or suffered the sequestration or attachment
of, or execution on, or the appointment of a custodian or receiver with respect
to, all or any substantial part of the property or assets of Tenant or any
property or asset essential to the conduct of Tenant’s business, and Tenant
shall have failed to obtain a return or release of the same within thirty days
thereafter, or prior to sale pursuant to such sequestration, attachment or levy,
whichever is earlier; or

     (g) Tenant shall have made a general assignment of all or a substantial
part of its assets for the benefit of its creditors; or

     (h) Tenant shall have allowed (or sought) to have entered against it a
decree or order which: (i) grants or constitutes an order for relief,
appointment of a trustee, or condemnation or a reorganization plan under the
bankruptcy laws of the United States; (ii) approves as properly filed a petition
seeking liquidation or reorganization under said bankruptcy laws or any other
debtor’s relief law or similar statute of the United States or any state
thereof; or (iii) otherwise directs the winding up or liquidation of Tenant;
provided, however, if any decree or order was entered without Tenant’s consent
or over Tenant’s objection, Landlord may not terminate this Lease pursuant to
this Subparagraph if such decree or order is rescinded or reversed within thirty
days after its original entry; or

     (i) Tenant shall have availed itself of the protection of any debtor’s
relief law, moratorium law or other similar law which does not require the prior
entry of a decree or order.

12.2 Landlord’s Remedies. In the event of an Event of Default by Tenant, and
without limiting Landlord’s right to indemnification as provided in Article 8.2,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by law or otherwise provided in this Lease, to which Landlord
may resort cumulatively, or in the alternative:

     (a) Landlord may, at Landlord’s election, keep this Lease in effect and
enforce, by an action at law or in equity, all of its rights and remedies under
this Lease including, without limitation, (i) the right to recover the rent and
other sums as they become due by appropriate legal action, (ii) the right to
make payments required by Tenant, or perform Tenant’s obligations and be
reimbursed by Tenant for the cost thereof with interest at the then maximum rate
of interest not prohibited by law from the date the sum is paid by Landlord
until Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive
relief and specific performance to prevent Tenant from violating the terms of
this Lease and/or to compel Tenant to perform its obligations under this Lease,
as the case may be.

     (b) Landlord may, at Landlord’s election, if such election is made prior to
a complete cure of the applicable Event of Default by Tenant, terminate this
Lease by giving Tenant written notice of termination, in which

- 23 -



--------------------------------------------------------------------------------



 



event this Lease shall terminate on the date set forth for termination in such
notice. Any termination under this subparagraph shall not relieve Tenant from
its obligation to pay to Landlord all Base Monthly Rent and Additional Rent then
or thereafter due, or any other sums due or thereafter accruing to Landlord, or
from any claim against Tenant for damages previously accrued or then or
thereafter accruing, In no event shall any one or more of the following actions
by Landlord, in the absence of a written election by Landlord to terminate this
Lease constitute a termination of this Lease:

          (i) Appointment of a receiver or keeper in order to protect Landlord’s
interest hereunder;

          (ii) Consent to any subletting of the Leased Premises or assignment of
this Lease by Tenant, whether pursuant to the provisions hereof or otherwise; or

          (iii) Any action taken by Landlord or its partners, principals,
members, officers, agents, employees, or servants, which is intended to mitigate
the adverse effects of any breach of this Lease by Tenant, including, without
limitation, any action taken to maintain and preserve the Leased Premises on any
action taken to relet the Leased Premises or any portion thereof for the account
at Tenant and in the name of Tenant.

     (c) In the event Tenant breaches this Lease and abandons the Leased
Premises, Landlord may terminate this Lease, but this Lease shall not terminate
unless Landlord gives Tenant written notice of termination. If Landlord does not
terminate this Lease by giving written notice of termination, Landlord may
enforce all its rights and remedies under this Lease, including the right and
remedies provided by California Civil Code Section 1951.4 (“lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has right to sublet or assign, subject only to reasonable
limitations”), as in effect on the Effective Date of this Lease.

     (d) In the event Landlord terminates this Lease, Landlord shall be
entitled, at Landlord’s election, to the rights and remedies provided in
California Civil Code Section 1951.2, as in effect on the Effective Date of this
Lease. For purposes of computing damages pursuant to Section 1951.2, an interest
rate equal to the maximum rate of interest then not prohibited by law shall be
used where permitted. Such damages shall include, without limitation:

          (i) The worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco, at the time of award plus one percent; and

          (ii) Any other amount reasonably necessary to compensate Landlord for
all detriment proximately caused by Tenant’s failure to perform Tenant’s
obligations under this Lease, or which in the ordinary course of things would be
likely to result therefrom, including without limitation, the following:
(i) expenses for cleaning, repairing or restoring the Leased Premises,
(ii) expenses for altering, remodeling or otherwise improving the Leased
Premises for the purpose of reletting, including removal of existing leasehold
improvements and/or installation of additional leasehold improvements
(regardless of how the same is funded, including reduction of rent, a direct
payment or allowance to a new tenant, or otherwise), (iii) broker’s fees
allocable to the remainder of the term of this Lease, advertising costs and
other expenses of reletting the Leased Premises; (iv) costs of carrying and
maintaining the Leased Premises, such as taxes, insurance premiums, utility
charges and security precautions, (v) expenses incurred in removing, disposing
of and/or storing any of Tenant’s personal property, inventory or trade fixtures
remaining therein; (vi) reasonable attorney’s fees, expert witness fees, court
costs and other reasonable expenses incurred by Landlord (but not limited to
taxable costs) in retaking possession of the Leased Premises, establishing
damages hereunder, and releasing the Leased Premises; and (vii) any other
reasonable expenses, costs or damages otherwise incurred or suffered as a result
of Tenant’s default.

12.3 Landlord’s Default And Tenant’s Remedies. In the event Landlord fails to
perform its obligations under this Lease, Landlord shall nevertheless not be in
default under the terms of this Lease until such time as Tenant shall have first
given Landlord written notice specifying the nature of such failure to perform
its obligations, and then only after Landlord shall have had thirty (30) days
following its receipt of such notice within which to perform such obligations;
provided that, Landlord shall use diligence to cure such failure as soon as
reasonably practicable; and provided, further, that if longer than thirty
(30) days is reasonably required in order to perform such obligations,

-24-



--------------------------------------------------------------------------------



 



Landlord shall have such longer period. In the event of Landlord’s default as
above set forth, then, and only then, Tenant may then proceed in equity or at
law to compel Landlord to perform its obligations and/or to recover damages
proximately caused by such failure to perform (except as and to the extent
Tenant has waived its right to damages as provided in this Lease). In addition,
in the event that any entity not controlling, controlled by or under common
control with iStar Financial Inc. succeeds to Landlord’s rights and obligations
under this Lease, and such successor Landlord defaults beyond the notice and
cure period as above set forth, then, and only then, Tenant may perform such
obligations at such successor Landlord’s cost, in which event such successor
Landlord shall promptly reimburse Tenant for the amount of such costs reasonably
and actually incurred by Tenant (unless Tenant would have been responsible to
pay such costs as Additional Rent had Landlord performed such obligations).

12.4 Limitation Of Tenant’s Recourse. Tenant’s recourse shall be limited to
Landlord’s interest in the Leased Premises, which interest shall include
undistributed net proceeds from a sale, other transfer or refinancing of the
Leased Premises. In addition, if Landlord is a corporation, trust, partnership,
joint venture, limited liability company, unincorporated association, or other
form of business entity, Tenant agrees that (i) the obligations of Landlord
under this Lease shall not constitute personal obligations of the officers,
directors, trustees, partners, joint venturers, members, owners, stockholders,
or other principals of such business entity, and (ii) Tenant shall have no
recourse to the assets of such officers, directors, trustees, partners, joint
venturers, members, owners, stockholders or principals, except as otherwise
provided by Law. Additionally, if Landlord is a partnership or limited liability
company, then Tenant covenants and agrees:

     (a) No partner or member of Landlord shall be sued or named as a party in
any suit or action brought by Tenant with respect to any alleged breach of this
Lease (except to the extent necessary to secure jurisdiction over the
partnership and then only for that sole purpose);

     (b) No service of process shall be made against any partner or member of
Landlord except for the sole purpose of securing jurisdiction over the
partnership; and

     (c) No writ of execution will ever be levied against the assets of any
partner or member of Landlord other than to the extent of his or her interest in
the assets of the partnership or limited liability company constituting
Landlord.

Tenant further agrees that each of the foregoing covenants and agreements shall
be enforceable by Landlord and by any partner or member of Landlord and shall be
applicable to any actual or alleged misrepresentation or nondisclosure made
regarding this Lease or the Leased Premises or any actual or alleged failure,
default or breach of any covenant or agreement either expressly or implicitly
contained in this Lease or imposed by statute or at common law.

12.5 Tenant’s Waiver. Landlord and Tenant agree that the provisions of
Paragraph 12.3 above are intended to supersede and replace the provisions of
California Civil Code Sections 1932(1), 1941 and 1942, and accordingly, Tenant
hereby waives the provisions of California Civil Code Sections 1932(1), 1941 and
1942 and/or any similar or successor law regarding Tenant’s right to terminate
this Lease or to make repairs and deduct the expenses of such repairs from the
rent due under this Lease.

ARTICLE 13

GENERAL PROVISIONS

13.1 Taxes On Tenant’s Property. Tenant shall pay before delinquency any and all
taxes, assessments, license fees, use fees, permit fees and public charges of
whatever nature or description levied, assessed or imposed against Tenant or
Landlord by a governmental agency arising out of, caused by reason of or based
upon Tenant’s estate in this Lease, Tenant’s ownership of property, improvements
made by Tenant to the Leased Premises, improvements made by Landlord for
Tenant’s use within the Leased Premises, Tenant’s use (or estimated use) of
public facilities or services or Tenant’s consumption (or estimated consumption)
of public utilities, energy, water or other resources (collectively, “Tenant’s
Interest”). Upon demand by Landlord if Landlord suspects that such payments have
not been made by Tenant, Tenant shall furnish Landlord with satisfactory
evidence of these payments. If any such taxes,

-25-



--------------------------------------------------------------------------------



 



assessments, fees or public charges are levied against Landlord, Landlord’s
property, the Leased Premises or any portion thereof, or if the assessed value
of the Leased Premises or any portion thereof is increased by the inclusion
therein of a value placed upon Tenant’s Interest, regardless of the validity
thereof, Landlord shall have the right to require Tenant to pay such taxes, and
if not paid and satisfactory evidence of payment delivered to Landlord prior to
delinquency, then Landlord shall have the right to pay such taxes on Tenant’s
behalf and to invoice Tenant for the same. If Tenant shall not have paid such
taxes then Tenant shall, within thirty (30) days of the date it receives an
invoice from Landlord setting forth the amount of such taxes, assessments, fees,
or public charge so levied, pay to Landlord, as Additional Rent, the amount set
forth in such invoice. Failure by Tenant to pay the amount so invoiced within
such time period shall be conclusively deemed a default by Tenant under this
Lease. Tenant shall have the right to bring suit in any court of competent
jurisdiction to recover from the taxing authority the amount of any such taxes,
assessments, fees or public charges so paid.

13.2 Holding Over. This Lease shall terminate without further notice on the
Lease Expiration Date (as set forth in Article 1). Any holding over by Tenant
after expiration of the Lease Term shall neither constitute a renewal nor
extension of this Lease nor give Tenant any rights in or to the Leased Premises
except as expressly provided in this Paragraph. Any such holding over shall be
construed to be a tenancy from month to month, on the same terms and conditions
herein specified insofar as applicable, except that the Base Monthly Rent shall
be increased to an amount equal to one hundred fifty percent (150%) of the Base
Monthly Rent payable during the last full month immediately preceding such
holding over.

13.3 Subordination To Mortgages. This Lease is subject to and subordinate to all
ground leases, mortgages and deeds of trust which affect the Leased Premises or
any portion thereof and which are of public record as of the Effective Date of
this Lease, and to all renewals, modifications, consolidations, replacements and
extensions thereof. However, if the lessor under any such ground lease or any
lender holding any such mortgage or deed of trust shall advise Landlord that it
desires or requires this Lease to be made prior and superior thereto, then, upon
written request of Landlord to Tenant, Tenant shall promptly execute,
acknowledge and deliver any and all customary or reasonable documents or
instruments which Landlord and such lessor or lender deems necessary or
desirable to make this Lease prior thereto. Tenant hereby consents to Landlord’s
ground leasing the land underlying the Leased Premises and/or encumbering the
Leased Premises or any portion thereof as security for future loans on such
terms as Landlord shall desire, all of which future ground leases, mortgages or
deeds of trust shall be subject to and subordinate to this Lease. However, if
any lessor under any such future ground lease or any lender holding such future
mortgage or deed of trust shall desire or require that this Lease be made
subject to and subordinate to such future ground lease, mortgage or deed of
trust, then Tenant agrees, within ten days after Landlord’s written request
therefor, to execute, acknowledge and deliver to Landlord any and all
commercially reasonable documents or instruments requested by Landlord or by
such lessor or lender as may be necessary or proper to assure the subordination
of this Lease to such future ground lease, mortgage or deed of trust, but only
if such lessor or lender agrees to recognize Tenant’s rights under this Lease
and agrees not to disturb Tenant’s quiet possession of the Leased Premises so
long as there has been no Event of Default by Tenant. If Landlord assigns the
Lease as security for a loan, Tenant agrees to execute such commercially
reasonable documents as are reasonably requested by the lender and to provide
reasonable provisions in the Lease protecting such lender’s security interest
which are customarily required by institutional lenders making loans secured by
a deed of trust. Landlord shall use reasonable efforts to provide Tenant, within
ten (10) days after the Lease Commencement Date, with a Subordination,
Nondisturbance and Attornment Agreement substantially in the form attached as
Exhibit D hereto from any ground lessor(s), mortgage holder(s) or lien holder(s)
(or in such other form such other party may reasonably require). In addition,
during the Lease Term and any extensions thereof, Landlord shall use
commercially reasonable efforts to provide Tenant with such a Subordination,
Nondisturbance and Attornment Agreement from any future ground lessor, mortgage
holder or lien holder that may require that this Lease be subordinated to its
interest in the Leased Premises.

13.4 Tenant’s Attornment Upon Foreclosure. Tenant shall, upon request, attorn
(i) to any purchaser of the Leased Premises or any portion thereof at any
foreclosure sale or private sale conducted pursuant to any security instruments
encumbering the Leased Premises or any portion thereof, (ii) to any grantee or
transferee designated in any deed given in lieu of foreclosure of any security
interest encumbering the Leased Premises or any portion thereof, or (iii) to the
lessor under an underlying ground lease of the land underlying the Leased
Premises or any portion thereof, should such ground lease be terminated;
provided that such purchaser, grantee or lessor recognizes Tenant’s rights under
this Lease, except that such purchaser, grantee or lessor shall not: (a) be
liable for any act or

-26-



--------------------------------------------------------------------------------



 



omission of any prior landlord under this Lease; (b) be subject to any offsets
or defenses which Tenant might have against any prior landlord (prior to such
purchaser, grantee or lessor becoming landlord under this Lease); (c) be bound
by any Rent or Additional Rent which Tenant might have paid to any prior
landlord greater than the current month or more than one (1) month prior to the
due date for the then current installment; or (d) be liable for any deposits
made or prepaid Rent paid by Tenant hereunder unless such deposits or payments
have been transferred to such purchaser, grantee or lessor.

13.5 Mortgagee Protection. In the event of any default on the part of Landlord,
Tenant will give notice by registered mail to any Lender or lessor under any
underlying ground lease who shall have requested, in writing, to Tenant that it
be provided with such notice, and Tenant shall offer such Lender or lessor a
reasonable opportunity to cure the default, including time to obtain possession
of the Leased Premises by power of sale or judicial foreclosure or other
appropriate legal proceedings if reasonably necessary to effect a cure.

13.6 Estoppel Certificates.

     (a) Tenant will, following any request by Landlord, promptly execute and
deliver to Landlord an estoppel certificate in the form attached as Exhibit E
(i) certifying that this Lease is unmodified and in full force and effect, or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect, (ii) stating the date to
which the rent and other charges are paid in advance, if any,
(iii) acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults if any
are claimed, and (iv) certifying such other information about this Lease as may
be reasonably requested by Landlord, its Lender or prospective lenders,
investors or purchasers of the Leased Premises or any portion thereof. Tenant’s
failure to execute and deliver such estoppel certificate within ten
(10) business days after receipt of Landlord’s request therefor shall constitute
an acknowledgment by Tenant that the statements included therein are true and
correct without exception. Landlord and Tenant intend that any statement
delivered pursuant to this paragraph may be relied upon by any Lender or
purchaser or prospective Lender or purchaser of the Leased Premises, or any
interest in any portion thereof.

     (b) Landlord will, following any request by Tenant, promptly execute and
deliver to Tenant an estoppel certificate in reasonable form (i) certifying that
this Lease is unmodified and in full force and effect, or, if modified, stating
the nature of such modification and certifying that this Lease, as so modified,
is in full force and effect, (ii) stating the date to which the rent and other
charges are paid in advance, if any, (iii) acknowledging that there are not, to
Landlord’s knowledge, any uncured defaults on the part of Tenant hereunder, or
specifying such defaults if any are claimed, and (iv) certifying such other
information about this Lease as may be reasonably requested by Tenant.
Landlord’s failure to execute and deliver such estoppel certificate within ten
(10) business days after receipt of Tenant’s request therefor shall constitute
an acknowledgment by Landlord that the statements included therein are true and
correct without exception.

13.7 Financial Statements and Information. If Tenant is not a reporting company
under the Securities and Exchange Act of 1934, as amended, Tenant shall deliver
to Landlord and to any lender or purchaser designated by Landlord the following
information certified to be true, complete and correct by an officer of Tenant:
within 90 days after the end of each fiscal year of Tenant, a balance sheet of
Tenant and its consolidated subsidiaries as of the end of such year, a
statements of profits and losses of Tenant and its subsidiaries for such year,
and an audited statement of cash flows of Tenant and its consolidated
subsidiaries for such year, setting forth in each case, in comparative form, the
corresponding figures for the preceding fiscal year in reasonable detail and
scope and certified by independent certified public accountants of recognized
national standing selected by Tenant; and within 45 days after the end of each
fiscal quarter of Tenant a balance sheet of Tenant and its consolidated
subsidiaries as at the end of such quarter, statements of profits and losses of
Tenant and its consolidated subsidiaries for such quarter and a statement of
cash flows of Tenant and its consolidated subsidiaries for such quarter, setting
forth in each case, in comparative form, the corresponding figures for the
similar quarter of the preceding year, in reasonable detail and scope, and
certified to be true and complete by a financial officer of Tenant having
knowledge thereof; the foregoing financial statements all being prepared in
accordance with generally accepted accounting principles, consistently applied.

13.8 Transfer By Landlord. Landlord and its successors in interest shall have
the right to transfer their interest in the Leased Premises or any portion
thereof at any time and to any person or entity. In the event of any such
transfer,

-27-



--------------------------------------------------------------------------------



 



the Landlord originally named herein (and in the case of any subsequent
transfer, the transferor), from the date of such transfer, (i) shall be
automatically relieved, without any further act by any person or entity, of all
liability for the performance of the obligations of the Landlord hereunder which
may accrue after the date of such transfer and (ii) shall be relieved of all
liability for the performance of the obligations of the Landlord hereunder which
have accrued before the date of transfer if its transferee agrees to assume and
perform all such prior obligations of the Landlord hereunder (provided such
transfer is not a fraudulent conveyance). Tenant shall attorn to any such
transferee. After the date of any such transfer, the term “Landlord” as used
herein shall mean the transferee of such interest in the Leased Premises.

13.9 Force Majeure. The obligations of each of the parties under this Lease
(other than the obligations to pay money) shall be temporarily excused if such
party is prevented or delayed in performing such obligations by reason of any
strikes, lockouts or labor disputes; government restrictions, regulations,
controls, action or inaction; civil commotion; or extraordinary weather, fire or
other acts of God.

13.10 Notices. Any notice required or desired to be given by a party regarding
this Lease shall be in writing and shall be personally served, or in lieu of
personal service may be given by reputable overnight courier service, postage
prepaid, addressed to the other party as follows (any “copy to” notices may be
given by regular U.S. mail):

         

  If to Landlord:   TriNet Milpitas Associates, LLC

      c/o iStar Financial Inc.

      1114 Avenue of the Americas, 27th Floor

      New York, NY 10036

      Attention: Asset Manager
 
       

  with a copy to:   TriNet Milpitas Associates, LLC

      c/o iStar Financial Inc.

      One Embarcadero Center, Suite 3300

      San Francisco, CA 94111

      Attention: Chief Operating Officer
 
       

  and with a copy to:   TriNet Milpitas Associates, LLC

      c/o iStar Financial Inc.

      3480 Preston Ridge Road, Suite 575

      Alpharetta, GA 30005

      Attention: Director of Lease Administration
 
       

  If to Tenant:   LSI Logic Corporation

      1621 Barber Lane, M/S D-106

      Milpitas, California 95035-7458

      Attn: General Counsel
 
       

  with a copy to:   LSI Logic Corporation

      1621 Barber Lane, M/S D-129

      Milpitas, California 95035-7458

      Attn: Corporate Real Estate

Any notice given in accordance with the foregoing shall be deemed received upon
actual receipt or refusal to accept delivery.

13.11 Attorneys’ Fees. In the event any party shall bring any action,
arbitration proceeding or legal proceeding alleging a breach of any provision of
this Lease, to recover Rent, to terminate this Lease, or to enforce, protect,
determine or establish any term or covenant of this Lease or rights or duties
hereunder of either party, the prevailing party shall be entitled to recover
from the non-prevailing party as a part of such action or proceeding, or in a
separate action for that purpose brought within one year from the determination
of such proceeding, reasonable attorneys’ fees, expert witness fees, court costs
and other reasonable expenses incurred by the prevailing party.

-28-



--------------------------------------------------------------------------------



 



13.12 Definitions. Any term that is given a special meaning by any provision in
this Lease shall, unless otherwise specifically stated, have such meaning
wherever used in this Lease or in any Addenda or amendment hereto. In addition
to the terms defined in Article 1, the following terms shall have the following
meanings:

     (a) Real Property Taxes. The term “Real Property Tax” or “Real Property
Taxes” shall each mean Tenant’s Proportionate Share of (i) all taxes,
assessments, levies and other charges of any kind or nature whatsoever, general
and special, foreseen and unforeseen (including all instruments of principal and
interest required to pay any general or special assessments for public
improvements and any increases resulting from reassessments caused by any change
in ownership or new construction), now or hereafter imposed by any governmental
or quasi-governmental authority or special district having the direct or
indirect power to tax or levy assessments, which are levied or assessed for
whatever reason against the Leased Premises or any portion thereof, or
Landlord’s interest herein, or the fixtures, equipment and other property of
Landlord that is an integral part of the Leased Premises and located thereon,
(ii) all charges, levies or fees imposed by any governmental authority against
Landlord by reason of or based upon the use of or number of parking spaces
within the Leased Premises, the amount of public services or public utilities
used or consumed (e.g. water, gas, electricity, sewage or waste water disposal)
at the Leased Premises, the number of people employed by tenants of the Leased
Premises, the size (whether measured in area, volume, number of tenants or
whatever) or the value of the Leased Premises, or the type of use or uses
conducted within the Leased Premises, and all costs and fees (including
reasonable attorneys’ fees) reasonably incurred by Landlord in contesting any
Real Property Tax and in negotiating with public authorities as to any Real
Property Tax, and (iii) all tax increases due to improvements made to the Leased
Premises by Tenant or by Landlord on behalf of Tenant. If, at any time during
the Lease Term, the taxation or assessment of the Leased Premises prevailing as
of the Effective Date of this Lease shall be altered so that in lieu of or in
addition to any the Real Property Tax described above there shall be levied,
awarded or imposed (whether by reason of a change in the method of taxation or
assessment, creation of a new tax or charge, or any other cause) an alternate,
substitute, or additional use or charge (i) on the value, size, use or occupancy
of the Leased Premises or Landlord’s interest therein or (ii) on or measured by
the gross receipts, income or rentals from the Leased Premises, or on Landlord’s
business of owning, leasing or managing the Leased Premises or (iii) computed in
any manner with respect to the operation of the Leased Premises, then any such
tax or charge, however designated, shall be included within the meaning of the
terms “Real Property Tax” or “Real Property Taxes” for purposes of this Lease.
If any Real Property Tax is partly based upon property or rents unrelated to the
Leased Premises, then only that part of such Real Property Tax that is fairly
allocable to the Leased Premises shall be included within the meaning of the
terms “Real Property Tax” or “Real Property Taxes.” Notwithstanding the
foregoing, the terms “Real Property Tax” or “Real Property Taxes” shall not
include any (a) estate, inheritance, transfer, gift, capital levy, capital
stock, franchise or income tax, (b) items included as a Property Maintenance
Cost, (c) reserves for future Real Property Taxes, (d) environmental
assessments, charges or liens arising in connection with the remediation of
Pre-existing Hazardous Materials (unless caused by Tenant or a Tenant or any
Tenant Related Party) or of other Hazardous Materials caused by Landlord or any
Landlord Related Party, or (e) any personal property taxes attributable to items
not owned by Tenant or utilized by Tenant in connection with Tenant’s operations
at the Leased Premises.

     (b) Landlord’s Insurance Costs. The term “Landlord’s Insurance Costs” shall
mean Tenant’s Proportionate Share of the actual costs to Landlord to carry and
maintain the policies of fire and property damage insurance for the Leased
Premises or any portion thereof and general liability and any other insurance
required or permitted to be carried by Landlord pursuant to Article 9, together
with the amortized portion of any deductible amounts paid by Landlord upon the
occurrence of any insured casualty or loss for which such amortization falls
within the Lease Term (provided such amounts are amortized only if they are
deemed a capital expense in accordance with generally accepted accounting
principles, in which event they shall be amortized over the useful life of the
applicable item, based on generally accepted industry standards).

     (c) Property Maintenance Costs. The term “Property Maintenance Costs” shall
mean Tenant’s Proportionate Share of all costs and expenses (except Landlord’s
Insurance Costs and Real Property Taxes) paid or incurred by Landlord in
protecting, operating, maintaining, repairing and preserving the Leased Premises
and all parts thereof, including without limitation, (i) a market rate
professional management fee not to exceed four percent (4%) of Base Monthly Rent
if Tenant is not self-managing the Leased Premises, (ii) the amortizing portion
of any costs incurred by Landlord in the making of any modifications,
alterations or improvements required by any governmental authority as set forth
in Article 6, which are so amortized during the Lease Term, (iii) the amortizing
portion of any costs incurred by Landlord pursuant to the last sentence of
Paragraph 5.1(a), and (iv)such other

-29-



--------------------------------------------------------------------------------



 



reasonable costs as may be paid or incurred with respect to operating,
maintaining, and preserving the Leased Premises, except those items specifically
set forth in Paragraph 5.1(b) to be performed at Landlord’s sole cost and
expense. To the extent that any Property Maintenance Costs are incurred for
items deemed to be capital improvements in accordance with generally accepted
accounting principles, then such costs shall be amortized by Landlord over the
useful life of such items, and the monthly amortized cost of items as so
amortized shall be considered a Property Maintenance Cost.

     (d) Intentionally Deleted.

     (e) Property Operating Expenses. The term “Property Operating Expenses”
shall mean and include all Real Property Taxes, plus all Landlord’s Insurance
Costs, plus all Property Maintenance Costs. Notwithstanding the foregoing,
Property Operating Expenses shall not include: (a) the cost of capital
improvements (except as set forth in this Lease); (b) depreciation; (c) all
fees, costs, principal payments of mortgage and interest related to any
mortgage(s) or deed(s) of trust, all payments made under any ground or
underlying lease and all other non-operating debts of Landlord; (d) the cost of
repairs or other work to the extent Landlord is reimbursed by insurance or
condemnation proceeds; (e) costs in connection with leasing space in the
Building, (including, without limitation, brokerage commissions, marketing
costs, attorneys’ fees, lease concessions, rental abatements and construction
allowances granted to specific tenants); (f) costs incurred in connection with
the sale, financing or refinancing of the Leased Premises (other than any
increase in Real Property Taxes that may result therefrom); (g) fines, interest
and penalties incurred due to the late payment by Landlord of Property Operating
Expenses (unless caused by the act or omission of Tenant); (h) organizational
expenses associated with the creation, maintenance and operation of the entity
which constitutes Landlord; (i) any penalties or damages that Landlord pays to
Tenant under this Lease; (j) costs associated with damage or repairs to any part
of the Project or necessitated by the gross negligence or willful misconduct of
Landlord or any Landlord Related Party; (k) reserves for Landlord’s repair,
replacement or improvement of the Leased Premises or any portion thereof;
(1) executive salaries and benefits; (m) legal fees, accountant fees and other
expenses incurred in connection with the defense of Landlord’s title to or
interest in the Leased Premises or any part thereof; or (n) any costs, fines, or
penalties incurred due to violations by Landlord or any Landlord Related Party
of any governmental rule or authority, this Lease, or due to Landlord’s gross
negligence or willful misconduct.

     (f) Law. The term “Law” or “Laws” shall mean any judicial decisions and any
statute, constitution, ordinance, resolution, regulation, rule, administrative
order, or other requirements of any municipal, county, state, federal, or other
governmental agency or authority having jurisdiction over the parties to this
Lease, the Leased Premises or any portion thereof, or either of them, in effect
either at the Effective Date of this Lease or at any time during the Lease Term,
including, without limitation, any regulation, order, or policy of any
quasi-official entity or body (e.g. a board of fire examiners or a public
utility or special district).

     (g) Lender. The term “Lender” shall mean the holder of any promissory note
or other evidence of indebtedness secured by the Leased Premises or any portion
thereof.

     (h) Private Restrictions. The term “Private Restrictions” shall mean (as
they may exist from time to time) any and all covenants, conditions and
restrictions, private agreements, easements, and any other recorded documents or
instruments affecting the use of the Leased Premises or any portion thereof.

     (i) Rent. The term “Rent” shall mean collectively Base Monthly Rent and all
Additional Rent.

13.13 General Waivers. One party’s consent to or approval of any act by the
other party requiring the first party’s consent or approval shall not be deemed
to waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No waiver of any provision hereof, or
any waiver of any breach of any provision hereof, shall be effective unless in
writing and signed by the waiving party. The receipt by Landlord of any Rent or
payment with or without knowledge of the breach of any other provision hereof
shall not be deemed a waiver of any such breach. No waiver of any provision of
this Lease shall be deemed a continuing waiver unless such waiver specifically
states so in writing and is signed by both Landlord and Tenant. No delay or
omission in the exercise of any right or remedy accruing to either party upon
any breach by the other party under this Lease shall impair such right or remedy
or be construed as a waiver of any such breach theretofore or thereafter
occurring.

-30-



--------------------------------------------------------------------------------



 



The waiver by either party of any breach of any provision of this Lease shall
not be deemed to be a waiver of any subsequent breach of the same or any other
provisions herein contained.

13.14 Miscellaneous. Should any provisions of this Lease prove to be invalid or
illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provisions hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. Any copy of this Lease which is executed by the parties shall be deemed
an original for all purposes. This Lease shall, subject to the provisions
regarding assignment, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant. The term “party”
shall mean Landlord or Tenant as the context implies. If Tenant consists of more
than one person or entity, then all members of Tenant shall be jointly and
severally liable hereunder. This Lease shall be construed and enforced in
accordance with the Laws of the State in which the Leased Premises are located.
The captions in this Lease are for convenience only and shall not be construed
in the construction or interpretation of any provision hereof. When the context
of this Lease requires, the neuter gender includes the masculine, the feminine,
a partnership, corporation, limited liability company, joint venture, or other
form of business entity, and the singular includes the plural. The terms “must,”
“shall,” “will,” and “agree” are mandatory. The term “may” is permissive. When a
party is required to do something by this Lease, it shall do so at its sole cost
and expense without right of reimbursement from the other party unless specific
provision is made therefor. Where Landlord’s consent is required hereunder, the
consent of any Lender shall also be required to the extent such Lender consent
is required under the applicable loan documents. Landlord and Tenant shall both
be deemed to have drafted this Lease, and the rule of construction that a
document is to be construed against the drafting party shall not be employed in
the construction or interpretation of this Lease. Where Tenant is obligated not
to perform any act or is not permitted to perform any act, Tenant is also
obligated to restrain any others reasonably within its control, including
agents, invitees, contractors, subcontractors and employees, from performing
such act. Landlord shall not become or be deemed a partner or a joint venturer
with Tenant by reason of any of the provisions of this Lease.

ARTICLE 14

CORPORATE AUTHORITY

BROKERS AND ENTIRE AGREEMENT

14.1 Corporate Authority. If Tenant is a corporation, each individual executing
this Lease on behalf of such corporation represents and warrants that Tenant is
validly formed and duly authorized and existing, that Tenant is qualified to do
business in the State in which the Leased Premises are located, that Tenant has
the full right and legal authority to enter into this Lease, and that he or she
is duly authorized to execute and deliver this Lease on behalf of Tenant in
accordance with its terms. Landlord represents and warrants that Landlord has
the full right and legal authority to enter into this Lease, and that the
person(s) executing this Lease is duly authorized to execute and deliver this
Lease on behalf of Landlord in accordance with its terms.

14.2 Brokerage Commissions. Within five (5) business days after the Effective
Date of this Lease, Landlord shall pay to the Brokers (as named in Article 1) a
one-time fee of $358,600.00. Tenant represents, warrants and agrees that it has
not had any dealings with any real estate broker(s), leasing agent(s), finder(s)
or salesmen, other than the Brokers with respect to the lease by it of the
Leased Premises pursuant to this Lease, and that, except for the onetime fee
described in the immediately foregoing sentence, it will assume all obligations
and responsibility with respect to the payment of such Brokers, and that it will
indemnify, defend with competent counsel, and hold Landlord harmless from any
liability for the payment of any real estate brokerage commissions, leasing
commissions or finder’s fees claimed by any other real estate broker(s), leasing
agent(s), finder(s), or salesmen to be earned or due and payable by reason of
Tenant’s agreement or promise (implied or otherwise) to pay (or to have Landlord
pay) such a commission or finder’s fee by reason of its leasing the Leased
Premises pursuant to this Lease.

14.3 Entire Agreement. This Lease and the Exhibits (as described in Article 1),
which Exhibits are by this reference incorporated herein, constitute the entire
agreement between the parties, and there are no other agreements, understandings
or representations between the parties relating to the lease by Landlord of the
Leased

-31-



--------------------------------------------------------------------------------



 



Premises to Tenant, except as expressed herein. No subsequent changes,
modifications or additions to this Lease shall be binding upon the parties
unless in writing and signed by both Landlord and Tenant.

14.4 Landlord’s Representations. Tenant acknowledges that neither Landlord nor
any of its agents made any representations or warranties respecting the Leased
Premises or any portion thereof, upon which Tenant relied in entering into the
Lease, which are not expressly set forth in this Lease. Tenant further
acknowledges that neither Landlord nor any of its agents made any
representations as to (i) whether the Leased Premises may be used for Tenant’s
intended use under existing Law, or (ii) the suitability of the Leased Premises
for the conduct of Tenant’s business, or (iii) the exact square footage of the
Leased Premises, and that Tenant relies solely upon its own investigations with
respect to such matters. Tenant expressly waives any and all claims for damage
by reason of any statement, representation, warranty, promise or other agreement
of Landlord or Landlord’s agent(s), if any, not contained in this Lease or in
any Exhibit attached hereto.

ARTICLE 15

OPTIONS TO EXTEND

15.1 So long as LSI Logic Corporation or any Successor Entity (but not any other
transferee) is the Tenant hereunder and occupies at least fifty percent (50%) of
the Leased Premises, and subject to the condition set forth in clause (b) below,
Tenant shall have two options to extend the term of this Lease with respect to
the entirety of the Leased Premises, the first for a period of thirty
(30) months from the expiration of the eighth (8th) year of the Lease Term (the
“First Extension Period”), and the second (the “Second Extension Period”) for a
period of thirty (30) months from the expiration of the First Extension Period,
subject to the following conditions:

     (a) Each option to extend shall be exercised, if at all, by notice of
exercise given to Landlord by Tenant not less than two hundred seventy
(270) days prior to the expiration of the eighth (8th) year of the Lease Term or
the expiration of the First Extension Period, as applicable;

     (b) Anything herein to the contrary notwithstanding, if there is an Event
of Default, either at the time Tenant exercises either extension option or on
the commencement date of the First Extension Period or the Second Extension
Period, as applicable, Landlord shall have, in addition to all of Landlord’s
other rights and remedies provided in this Lease, the right to terminate such
option(s) to extend upon notice to Tenant.

15.2 In the event the applicable option is exercised within the time periods set
forth herein, the Lease shall be extended for the term of the applicable
extension period upon all of the terms and conditions of this Lease, provided
that the Base Monthly Rent for each extension period shall be ninety-five
percent (95%) of the “Fair Market Rent” for the Leased Premises. For purposes
hereof, “Fair Market Rent” shall mean the base rent for the Leased Premises,
based upon the rental rate per square foot that an unaffiliated landlord and
tenant would agree to for a lease on similar terms of this Lease for the
relevant Extension Period for comparable premises (in quality and size) in the
vicinity of the Leased Premises, with such comparable base rent including
consideration for the presence or absence of tenant improvements or allowances
existing or to be provided under the lease for such premises, rental abatements,
lease takeovers/assumptions, moving expenses and other forms of rental
concessions, real estate brokerage commissions, proposed term of lease, extent
of service provided or to be provided under the lease for such premises, the
date of the particular rate under consideration became or is to become effective
and any other relevant terms or conditions, all determined pursuant to the
process described below.

15.3 Within 30 days after receipt of Tenant’s notice of exercise, Landlord shall
notify Tenant in writing of Landlord’s estimate of the Base Monthly Rent for the
applicable extension period, based on the provisions of Paragraph 15.2 above.
Within 30 days after receipt of such notice from Landlord, Tenant shall have the
right, exercisable by delivering written notice to Landlord, either to
(i) accept Landlord’s statement of Base Monthly Rent as the Base Monthly Rent
for the applicable extension period; or (ii) reject Landlord’s statement of Base
Monthly Rent as the Base Monthly Rent for the applicable extension period, in
which case Landlord and Tenant, acting reasonably and in good faith, shall
attempt to reach an agreement as to an acceptable Base Monthly Rent within ten
(10) business days after delivery of Tenant’s rejection notice (the “Negotiation
Period”). If the parties cannot agree upon an acceptable Base Monthly Rent by
the end of the Negotiation Period, then Landlord’s estimate of Fair

-32-



--------------------------------------------------------------------------------



 



Market Rent shall be submitted to arbitration, which shall be conducted pursuant
to the provisions hereof. Failure on the part of Tenant to accept or reject
Landlord’s statement of Fair Market Rent within such 30-day period shall
constitute acceptance of the Base Monthly Rent for the applicable extension
period as calculated by Landlord. To the extent that arbitration has not been
completed prior to the expiration of any preceding period for which Base Monthly
Rent has been determined, Tenant shall pay Base Monthly Rent at the rate
calculated by Landlord, with the potential for an adjustment to be made once
Fair Market Rent is ultimately determined by arbitration.

15.4 In the event of arbitration, the judgment or the award rendered in any such
arbitration may be entered in any court having jurisdiction and shall be final
and binding between the parties. The arbitration shall be conducted and
determined in the County of Santa Clara in accordance with the then prevailing
rules of the American Arbitration Association or its successor for arbitration
of commercial disputes except to the extent that the procedures mandated by such
rules shall be modified as follows:

     (a) Tenant shall make demand for arbitration in writing no later than the
last day of the Negotiation Period, specifying therein the name and address of
the person to act as the arbitrator on its behalf. The arbitrator shall be
qualified as a real estate appraiser familiar with the Fair Market Rent of
similar industrial, research and development, or office space in the Silicon
Valley area who would qualify as an expert witness over objection to give
opinion testimony addressed to the issue in a court of competent jurisdiction.
Failure on the part of Tenant to make a proper demand in a timely manner for
such arbitration shall constitute a waiver of the right thereto. Within 15 days
after the service of the demand for arbitration, Landlord shall give notice to
Tenant, specifying the name and address of the person designated by Landlord to
act as arbitrator on its behalf who shall be similarly qualified. If Landlord
fails to notify Tenant of the appointment of its arbitrator, within or by the
time above specified, then the arbitrator appointed by Tenant shall be the sole
arbitrator to determine the issue.

     (b) In the event that two arbitrators are chosen pursuant to
Paragraph 15.4(a) above, the arbitrators so chosen shall, within 15 days after
the second arbitrator is appointed, select a third arbitrator, who shall be
similarly qualified. If the arbitrators do not select a third arbitrator within
said 15-day period, then either party, on behalf of both, may request
appointment of such a qualified person by the then Chief Judge of the United
States District Court having jurisdiction over the County of Santa Clara, acting
in his private and not in his official capacity, and the other party shall not
raise any question as to such Judge’s full power and jurisdiction to entertain
the application for and make the appointment. The three arbitrators shall decide
the dispute by following the procedure set forth below.

     (c) The arbitrator selected by each of the parties shall state in writing
his or her determination of the Fair Market Rent supported by the reasons
therefor with counterpart copies to each party. The arbitrators shall arrange
for a simultaneous exchange of such proposed resolutions. The role of the third
arbitrator shall be to select which of the two proposed resolutions most closely
approximates his or her determination of Fair Market Rent. The third arbitrator
shall have no right to propose a middle ground or any modification of either of
the two proposed resolutions. The resolution he or she chooses as most closely
approximating his determination shall constitute the decision of the arbitrators
and be final and binding upon the parties.

     (d) In the event of a failure, refusal or inability of any arbitrator to
act, his or her successor shall be appointed by him or her, but in the case of
the third arbitrator, his or her successor shall be appointed in the same manner
as provided for appointment of the third arbitrator. The arbitrators shall
decide the issue within 15 days after the appointment of the third arbitrator.
Any decision in which the arbitrator appointed by Landlord and the arbitrator
appointed by Tenant concur shall be binding and conclusive upon the parties.
Each party shall pay the fee and expenses of its respective arbitrator and both
shall share the fee and expenses of the third arbitrator, and the attorneys’
fees and expenses of counsel for the respective parties and of witnesses shall
be paid by the respective party engaging such counsel or calling such witnesses.

     (e) The arbitrators shall have the right to consult experts and competent
authorities to obtain factual information or evidence pertaining to a
determination of Fair Market Rent, but any such consultation shall be made in
the presence of both parties with full right on their part to cross-examine. The
arbitrators shall render their decision and award in writing with counterpart
copies to each party. The arbitrators shall have no power to modify the
provisions of this Lease.

-33-



--------------------------------------------------------------------------------



 



ARTICLE 16

TELEPHONE SERVICE

     Notwithstanding any other provision of this Lease to the contrary:

     (a) So long as the entirety of the Leased Premises is leased to Tenant:

          (i) Landlord shall have no responsibility for providing to Tenant any
telephone equipment, including wiring, within the Leased Premises or for
providing telephone service or connections from the utility to the Leased
Premises; and

          (ii) Landlord makes no warranty as to the quality, continuity or
availability of the telecommunications services in the Leased Premises or any
portion thereof, and Tenant hereby waives any claim against Landlord for any
actual or consequential damages (including damages for loss of business) in the
event Tenant’s telecommunications services in any way are interrupted, damaged
or rendered less effective, except to the extent caused by the gross negligence
or willful misconduct of Landlord or any Landlord Related Party. Tenant accepts
the telephone equipment (including, without limitation, the INC, as defined
below) in its “AS-IS” condition, and Tenant shall be solely responsible for
contracting with a reliable third party vendor to assume responsibility for the
maintenance and repair thereof (which contract shall contain provisions
requiring such vendor to inspect the INC periodically (the frequency of such
inspections to be determined by such vendor based on its experience and
professional judgment), and requiring such vendor to meet local and federal
requirements for telecommunications material and workmanship). Unless caused by
the gross negligence or willful misconduct of Landlord or any Landlord Related
Party, Landlord shall not be liable to Tenant and Tenant waives all claims
against Landlord whatsoever, whether for personal injury, property damage, loss
of use of the Leased Premises, or otherwise, due to the interruption or failure
of telephone services to the Leased Premises. Tenant hereby holds Landlord
harmless and agrees to indemnify, protect and defend Landlord from and against
any liability for any damage, loss or expense due to any failure or interruption
of telephone service to the Leased Premises for any reason other than the gross
negligence or willful misconduct of Landlord or any Landlord Related Party.

     (b) At such time as the entirety of the Leased Premises is no longer leased
to Tenant, Landlord shall in its sole discretion have the right, by written
notice to Tenant, to elect to assume limited responsibility for INC, as provided
below, and upon such assumption of responsibility by Landlord, this subparagraph
(b) shall apply prospectively.

          (i) Landlord shall provide Tenant access to all quantity of pairs in
the Building intra-building network cable (“INC”). Tenant’s access to the INC
shall be solely by arrangements made by Tenant, as Tenant may elect, directly
with Pacific Bell or Landlord (or such vendor as Landlord may designate), and
Tenant shall pay all reasonable charges as may be imposed in connection
therewith. Pacific Bell’s charges shall be deemed to be reasonable. Subject to
the foregoing, Landlord shall have no responsibility for providing to Tenant any
telephone equipment, including wiring, within the Leased Premises or for
providing telephone service or connections from the utility to the Leased
Premises, except as required by law.

          (ii) Except as permitted in this Lease, Tenant shall not alter,
modify, add to or disturb any telephone wiring in the Leased Premises without
the Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed. Tenant shall be liable to Landlord for any damage to the
telephone wiring in the Leased Premises due to the act, negligent or otherwise,
of Tenant or any employee, contractor or other agent of Tenant. Tenant shall
have access to the telephone closets within the Building in the manner and under
such reasonable procedures established by Landlord. Tenant shall promptly notify
Landlord of any actual or suspected failure of telephone service to the Leased
Premises.

          (iii) All costs incurred by Landlord for the installation,
maintenance, repair and replacement of telephone wiring in the Leased Premises
shall be a Property Maintenance Cost, provided that, if any such cost is deemed
a capital expenditure in accordance with generally accepted accounting
principles, it shall be amortized over the useful life of the improvement as
described elsewhere in this Lease.

-34-



--------------------------------------------------------------------------------



 



          (iv) Landlord makes no warranty as to the quality, continuity or
availability of the telecommunications services in the Leased Premises, and
Tenant hereby waives any claim against Landlord for any actual or consequential
damages (including damages for loss of business) in the event Tenant’s
telecommunications services in any way are interrupted, damaged or rendered less
effective, except to the extent caused by the grossly negligent or willful act
or omission by Landlord or any Landlord Related Party. Tenant acknowledges that
Landlord meets its duty of care to Tenant with respect to the INC by contracting
with a reliable third party vendor to assume responsibility for the maintenance
and repair thereof (which contract shall contain provisions requiring such
vendor to inspect the INC periodically (the frequency of such inspections to be
determined by such vendor based on its experience and professional judgment),
and requiring such vendor to meet local and federal requirements for
telecommunications material and workmanship). Subject to the foregoing, unless
caused by the gross negligence or willful misconduct of Landlord or any Landlord
Related Party, Landlord shall not be liable to Tenant and Tenant waives all
claims against Landlord whatsoever, whether for personal injury, property
damage, loss of use of the Leased Premises, or otherwise, due to the
interruption or failure of telephone services to the Leased Premises. Tenant
hereby holds Landlord harmless and agrees to indemnify, protect and defend
Landlord from and against any liability for any damage, loss or expense due to
any failure or interruption of telephone service to the Leased Premises for any
reason other than the gross negligence or willful misconduct of Landlord or any
Landlord Related Party.

-35-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date of this Lease first above set forth.

              LANDLORD:
 
            TRINET MILPITAS ASSOCIATES, LLC, a Delaware     limited liability
company
 
       

  By: TriNet Realty Investors II, Inc., a Maryland corporation, its Managing
Member
 
       

    By: /s/ Erich Stiger

    Name: Erich Stiger

    Title: Vice President
 
            TENANT:
 
            LSI LOGIC CORPORATION,     a Delaware corporation
 
            By: /s/ Bryon Look     Name: Bryon Look     Title: EVP, Chief
Financial Officer
 
            By: /s/ John J. D’Errico     Name: John J. D’Errico     Title: EVP,
Storage & Communications Components
 
       
LSI Logic Legal Department
      LSI Logic Corp. Real Estate
 
       
Date 02/20/04
      Date 02-20-04
 
       
Approved as to form
      Approved as to form
 
        By /s/ AndrewS. Hughes                           By  /s/ Donald A.
Costello  

-36-



--------------------------------------------------------------------------------



 



Exhibit A

SITE PLAN

-1-



--------------------------------------------------------------------------------



 



(BABAR LANE MAP) [f05328f0532808.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B

FLOOR PLAN

-1-



--------------------------------------------------------------------------------



 



(MAP) [f05328f0532809.gif]

 



--------------------------------------------------------------------------------



 



Exhibit C

RULES AND REGULATIONS

     The following rules and regulations shall apply to the Leased Premises, the
Building, the parking areas associated therewith, and the appurtenances thereto:

     1. Sidewalks, doorways, vestibules, halls, stairways, loading dock areas
and associated overhead doors, and other similar areas shall not be obstructed
by Tenant or any Tenant Related Party or used by Tenant or any Tenant Related
Party for purposes other than ingress and egress to and from the Leased Premises
and for going from one to another part of the Building.

     2. Plumbing (including outside drains and sump pumps), fixtures and
appliances shall be used only for the purposes for which designed, and no
sweepings, rubbish, rags or other unsuitable material shall be thrown or
deposited therein. Damage resulting to any such fixtures or appliances from
misuse by Tenant or any Tenant Related Party shall be paid by Tenant.

     3. No signs (other than those existing as of the Lease Commencement Date),
advertisements or notices shall be painted or affixed on or to any windows or
doors or other part of the Building visible from the exterior of the Leased
Premises without the prior written consent of Landlord. Except as consented to
in writing by Landlord or in accordance with Tenant’s building standard
improvements, other than those existing as of the Lease Commencement Date, no
draperies, curtains, blinds, shades, screens or other devices shall be hung at
or used in connection with any window or exterior door or doors of the Leased
Premises. No awning shall be permitted on any part of the Leased Premises.
Tenant shall not place anything against or near glass partitions or doors, or
windows which might appear unsightly from outside the Leased Premises.

     4. Tenant, at its expense, shall be responsible for providing all door
locks in the Leased Premises and shall provide to Landlord, at Tenant’s expense,
contemporaneously with the installation of such devices, a master key, card
keys, access codes or other means to allow Landlord immediate access to all
areas within the Leased Premises, subject to the terms and conditions of the
Lease.

     5. Landlord may prescribe weight limitations and determine the locations
for safes and other heavy equipment or items, which shall in all cases be placed
in the Building so as to distribute weight in a manner reasonably acceptable to
Landlord which may include the use of such supporting devices as Landlord may
reasonably require. All damages to the Building caused by the installation or
removal of any property of Tenant, or done by Tenant’s property while in the
Building, shall be repaired at the expense of Tenant.

     6. Corridor doors, when not in use, shall be kept closed. Nothing shall be
swept or thrown into the corridors, halls, elevator shafts or stairways. No
birds or animals (other than seeing-eye dogs) shall be brought into or kept in,
on or about the Leased Premises. No portion of the Leased Premises shall at any
time be used or occupied as sleeping or lodging quarters.

     7. Tenant shall not make or permit any vibration or improper, objectionable
or unpleasant noises-or odors in the Building. Tenant shall not introduce,
disturb or release asbestos or PCBs into or from the Leased Premises.

     8. Tenant shall not keep in the Leased Premises any flammable or explosive
fluid or substance. Tenant shall not install or operate any steam or gas engine
or boiler, or other mechanical apparatus in the Leased Premises without the
prior written consent of Landlord. The use of oil, gas or inflammable liquids
for heating, lighting or any other purpose is expressly prohibited. Explosives
or other articles deemed extra hazardous shall not be brought into the Leased
Premises.

     9. Landlord will not be responsible for lost or stolen personal property,
money or jewelry from the Leased Premises or any part thereof regardless of
whether such loss occurs when the area is locked against entry or not.

-1-



--------------------------------------------------------------------------------



 



     10. All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant’s business operated in the
Leased Premises, parked within designated parking spaces, one vehicle to each
space. No vehicle shall be parked as a “billboard” vehicle in the parking lot.
Any vehicle parked improperly may be towed away. Tenant, Tenant’s agents,
employees, vendors and customers who do not operate or park their vehicles as
required shall subject the vehicle to being towed at the expense of the owner or
driver.

     11. Tenant shall not permit storage outside the Building, including outside
storage of trucks and other vehicles, or dumping of waste or refuse or permit
any harmful materials to be placed in any drainage system or sanitary system in
or about the Leased Premises.

     12. Tenant shall not park or operate any semi-trucks or semi-trailers in
the parking areas associated with the Leased Premises.

     13. Tenant will not permit any person to bring onto the Leased Premises any
handgun, firearm or other weapons of any kind, or illegal drugs.

     14. Landlord may, but shall not be required to, designate an area for
smoking outside the Building.

-2-



--------------------------------------------------------------------------------



 



Exhibit D

FORM OF SUBORDINATION, NONDISTURBANCE & ATTORNMENT AGREEMENT



      Deed of Trust: A Deed of Trust, Security Agreement and Fixture Filing
dated as of executed by Landlord, to                     as Trustee, for the
benefit of Beneficiary securing repayment of the Note to be recorded in the
records of the County in which the Property is located.
 
     
 
    Lease and Lease Date: The lease entered into by Landlord and Tenant dated as
of covering the Premises. [Add amendments]
 
     
 
   
Property:
  [Property Name]

  [Street Address]

  [City, State, Zip]
 
   

  The Property is more particularly described on Exhibit A.

     THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (the
“Agreement”) is made by and among Tenant, Landlord, and Beneficiary and affects
the Property described in Exhibit A. Certain terms used in this Agreement are
defined in the Defined Terms. This Agreement is entered into as of the Execution
Date with reference to the following facts:

          A. Landlord and Tenant have entered into the Lease covering [certain
space in the improvements located in and upon] the Property (the “Premises”).

          B. Beneficiary has made or is making the Loan to Landlord evidenced by
the Note. The Note is secured, among other documents, by the Deed of Trust.

          C. Landlord, Tenant and Beneficiary all wish to subordinate the Lease
to the lien of the Deed of Trust.

          D. Tenant has requested that Beneficiary agree not to disturb Tenant’s
rights in the Premises pursuant to the Lease in the event Beneficiary forecloses
the Deed of Trust, or acquires the Property pursuant to the trustee’s power of
sale contained in the Deed of Trust or receives a transfer of the Property by a
conveyance in lieu of foreclosure of the Property (collectively, a “Foreclosure
Sale”) but only if Tenant is not then in default under the Lease and Tenant
attorns to Beneficiary or a third party purchaser at the Foreclosure Sale (a
“Foreclosure Purchaser”).

-1-



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:

           1. Subordination. The Lease and the leasehold estate created by the
Lease and all of Tenant’s rights under the Lease are and shall remain
subordinate to the Deed of Trust and the lien of the Deed of Trust, to all
rights of Beneficiary under the Deed of Trust and to all renewals, amendments,
modifications and extensions of the Deed of Trust.

           2. Acknowledgments by Tenant. Tenant agrees that: (a) Tenant has
notice that the Lease and the rent and all other sums due under the Lease have
been or are to be assigned to Beneficiary as security for the Loan. In the event
that Beneficiary notifies Tenant of a default under the Deed of Trust and
requests Tenant to pay its rent and all other sums due under the Lease to
Beneficiary, Tenant shall pay such sums directly to Beneficiary or as
Beneficiary may otherwise request, (b) Tenant shall, provided Landlord has given
Tenant written notice of Beneficiary’s notice address, send a copy of any notice
or statement under the Lease to Beneficiary at the same time Tenant sends such
notice or statement to Landlord, and (c) this Agreement satisfies any condition
or requirement in the Lease relating to the granting of a nondisturbance
agreement.

           3.  Foreclosure and Sale. In the event of a Foreclosure Sale,

          (a) So long as Tenant complies with this Agreement and there is no
Event of Default (as defined in the Lease), the Lease shall continue in full
force and effect as a direct lease between Beneficiary and Tenant, and
Beneficiary will not disturb the possession of Tenant, subject to this
Agreement. To the extent that the Lease is extinguished as a result of a
Foreclosure Sale, a new lease shall automatically go into effect upon the same
provisions as contained in the Lease between Landlord and Tenant, except as set
forth in this Agreement, for the unexpired term of the Lease (including any
extensions). Tenant agrees to attorn to and accept Beneficiary as landlord under
the Lease and to be bound by and perform all of the obligations imposed by the
Lease, or, as the case may be, under the new lease, in the event that the Lease
is extinguished by a Foreclosure Sale. Upon Beneficiary’s acquisition of title
to the Property, Beneficiary will perform all of the obligations imposed on the
Landlord by the Lease except as set forth in this Agreement; provided, however,
that Beneficiary shall not be: (i) liable for any act or omission of a prior
landlord (including Landlord); or (ii) subject to any offsets or defenses that
Tenant might have against any prior landlord (including Landlord) unless such
pre-paid rent or security deposit were transferred to Beneficiary; or
(iii) bound by any rent or additional rent which Tenant might have paid in
advance to any prior landlord (including Landlord) for a period in excess of one
month or by any security deposit, cleaning deposit or other sum that Tenant may
have paid in advance to any prior landlord (including Landlord); or (iv) bound
by any amendment, modification, assignment or termination of the Lease made
without the written consent of Beneficiary; or (v) liable to Tenant or any other
party for any conflict between the provisions of the Lease and the provisions of
any other lease affecting the Property which is not entered into by Beneficiary.

          (b) Upon the written request of Beneficiary after a Foreclosure Sale,
the parties shall execute a lease of the Premises upon the same provisions as
contained in the Lease between Landlord and Tenant, except as set forth in this
Agreement, for the unexpired term of the Lease (including any extensions).

           4. Subordination and Release of Purchase Options. Tenant represents
that it has no right or option of any nature to purchase the Property or any
portion of the Property or any interest in the Borrower. To the extent Tenant
has or acquires any such right or option, these rights or options are
acknowledged to be subject and subordinate to the Mortgage and are waived and
released as to Beneficiary and any Foreclosure Purchaser.

           5. Acknowledgment by Landlord. In the event of a default under the
Deed of Trust, at the election of Beneficiary, Tenant shall and is directed to
pay all rent and all other sums due under the Lease to Beneficiary.

-2-



--------------------------------------------------------------------------------



 



           6. Construction of Improvements. Beneficiary shall not have any
obligation or incur any liability with respect to the completion of the tenant
improvements located in the Premises at the commencement of the term of the
Lease.

           7. Notice. All notices under this Agreement shall be deemed to have
been properly given if delivered by overnight courier service or mailed by
United States certified mail, with return receipt requested, postage prepaid to
the party receiving the notice at its address set forth in the Defined Terms (or
at such other address as shall be given in writing by such party to the other
parties) and shall be deemed complete upon receipt or refusal of delivery.

           8. Miscellaneous. Beneficiary shall not be subject to any provision
of the Lease that is inconsistent with this Agreement. Nothing contained in this
Agreement shall be construed to derogate from or in any way impair or affect the
lien or the provisions of the Deed of Trust. This Agreement shall be governed by
and construed in accordance with the laws of the State of in which the Property
is located.

           9. Liability and Successors and Assigns. This Agreement shall run
with the land and shall inure to the benefit of the parties and, their
respective successors and permitted assigns including a Foreclosure Purchaser.
If a Foreclosure Purchaser acquires the Property or if Beneficiary assigns or
transfers its interest in the Note and Deed of Trust or the Property, all
obligations and liabilities of Beneficiary under this Agreement shall terminate
and be the responsibility of the Foreclosure Purchaser or other party to whom
Beneficiary’s interest is assigned or transferred. The interest of Tenant under
this Agreement may not be assigned or transferred except in connection with an
assignment of its interest in the Lease which has been consented to by
Beneficiary.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Subordination,
Nondisturbance and Attainment Agreement as of the Execution Date.

     IT IS RECOMMENDED THAT THE PARTIES CONSULT WITH THEIR ATTORNEYS PRIOR TO
THE EXECUTION OF THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT.

     
BENEFICIARY:
                                                              ,          a

                                                              
 
   

  By                                                             
 
   

  Its                                                             
 
   
TENANT:
   
 
   

  a                                                                       
 
   

  By                                                             
 
   

  Its                                                             
 
   
LANDLORD:
   
 
   

  a                                                                       
 
   

  By                                                             
 
   

  Its                                                             

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A

PROPERTY DESCRIPTION

-5-



--------------------------------------------------------------------------------



 



State of                                                             

County of                                                             

On                                         200_ before me,
                                                            personally appeared
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

Signature
                                                                                
(Seal)

-6-



--------------------------------------------------------------------------------



 



Exhibit E

FORM OF TENANT ESTOPPEL CERTIFICATE

TENANT ESTOPPEL CERTIFICATE

          To:   TriNet Milpitas Associates, LLC     c/o iStar Financial, Inc.  
  One Embarcadero Center, Suite 3300     San Francisco, CA 94111     ATTN: Asset
Management
 
                                                                            
                                                                
                                                                 ATTN:
                                              
 
       

      Re:     Lease,     dated     as     of
                                        , 200___     between
                                        , a
                                        , as tenant (the original named tenant
under the Lease, together with such tenant’s successors and assigns, being
hereinafter referred to collectively as the “Tenant”), and TriNet Milpitas
Associates, LLC, a Delaware limited liability company (“Landlord”), covering
certain premises known by the street address
                                                            in the City of
Milpitas, County of Santa Clara, State of California (the “Leased Premises”), as
amended as noted on attached Schedule A (collectively, the “Lease”)

Gentlemen:

     The undersigned Tenant hereby represents, warrants and certifies to
(“                    ”) and Landlord, that:

     1. The Lease has not been modified, changed, altered or amended in any
respect, either orally or in writing, except as may be indicated on Schedule A
attached hereto, and constitutes the entire agreement between Tenant and
Landlord affecting Tenant’s leasing of the Leased Premises. A true and correct
copy of the Lease is attached as Schedule B. The Lease is in full force and
effect and is not subject to any contingencies or conditions not set forth in
the Lease.

     2. The term of the Lease commenced on , and will expire on
                                                             ,
                     and will expire on                                         
                    ,                     ; the Tenant has no option to renew
the Lease Term except as follows:                    .

     3. The monthly base rent payable under the Lease as of the current month is
$                     . Tenant has paid all fixed and additional rent and other
sums which are due and payable under the Lease through the date hereof, and
Tenant has not made and will not make any prepayments of fixed rent (except
first month’s rent) for more than one month in advance. To Tenant’s best
knowledge, there are no presently unexpired rental concessions or abatements due
under the Lease except as set forth on Schedule A attached hereto. To Tenant’s
best knowledge, Tenant has no credits, offsets, abatements, defenses,
counterclaims or deductions against any rental or other payments due under the
Lease or with respect to its performance of the other terms and conditions of
the Lease, and has asserted no claims against Landlord except as set forth on
Schedule A attached hereto.

     4.Tenant has paid to Landlord a security deposit in the amount of
$                    . Landlord is the beneficiary under a letter of credit in
the amount of $                     required by the Lease as additional
security. Tenant has not made any other payments to Landlord as a security
deposit, advance or prepaid rent (except first month’s rent).

-1-



--------------------------------------------------------------------------------



 



     5. Landlord has completed, and, if required under the Lease, paid for, any
and all tenant work required under the Lease and Tenant has accepted the Leased
Premises. Tenant is not entitled to any further payment or credit for tenant
work.

     6. To Tenant’s current actual knowledge, Landlord is not in default in the
performance of any of the terms of the Lease, nor is there now any fact or
condition which, with notice or lapse of time or both, will become such a
default except as set forth on Schedule A attached hereto. Tenant has not
delivered to Landlord any notice of default with respect to the Landlord’s
obligations under the Lease except as set forth on Schedule A attached hereto.

     7. Tenant is in actual possession of the entire Leased Premises and, to
Tenant’s current actual knowledge, is not in any respect in default under any of
the terms and conditions of the Lease, nor is there now any fact or condition
which, with notice or lapse of time or both, will become such a default except
as set forth on Schedule A attached hereto. Tenant has not received from
Landlord any notice of default with respect to the Tenant’s obligations under
the Lease except as set forth on Schedule A attached hereto.

     8. Tenant has not assigned, transferred, mortgaged or otherwise encumbered
its interest under the Lease, nor subleased any of the Leased Premises, nor
permitted any person or entity to use the Leased Premises, except as otherwise
indicated on Schedule A annexed hereto.

     9. Except as expressly provided in the Lease, Tenant:



  (i)   does not have any right to renew or extend the term of the lease,    
(ii)   does not have any right to cancel or surrender the Lease prior to the
expiration of the term of the Lease,     (iii)   does not have any option or
rights of first refusal or first offer to purchase or lease all or any part of
the Leased Premises or the real property of which the Leased Premises are a
part,     (iv)   does not have any right, title or interest with respect to the
Leased Premises other than as lessee under the lease, and     (v)   does not
have any right to relocate into other property owned by Landlord or any of
landlord’s affiliates.

     10. There has not been filed by or, to Tenant’s current actual knowledge,
against Tenant a petition in bankruptcy, voluntary or otherwise, any assignment
for the benefit of creditors, any petition seeking reorganization or arrangement
under the bankruptcy laws of the United States, or any state thereof, or any
other action brought under said bankruptcy laws with respect to Tenant except as
set forth on Schedule A attached hereto.

     11. If Tenant is required to provide insurance coverage under the Lease,
Tenant has not given or received written notice that Tenant’s insurance coverage
will be canceled or will not be renewed except as set forth on Schedule A
attached hereto.

     12. Tenant is not aware of any material defects or deficiencies in the
systems, elements or components of the Leased Premises. Tenant has not received
any written notice, citation or other claim alleging any material violation of
any applicable building, zoning, land use, environmental, anti-pollution,
health, fire, safety, access accommodations for the physically handicapped,
subdivision, energy and resource conservation or similar laws, statutes, rules,
regulations or ordinances, or any covenants, conditions and restrictions
applicable to the Leased Premises except as set forth on Schedule A attached
hereto.

     13. To the current actual knowledge of Tenant, any and all brokerage and
leasing commissions relating to and/or resulting from Tenant’s execution and
delivery of the Lease and occupancy of the Leased Premises have been paid in
full except as set forth on Schedule A attached hereto.

-2-



--------------------------------------------------------------------------------



 



     14. The individual executing this Tenant Estoppel Certificate on behalf of
Tenant represents and warrants that he has the power and the authority to
execute this Tenant Estoppel Certificate on behalf of Tenant.

     15. This Tenant Estoppel Certificate shall inure to the benefit of
                      and Landlord and their respective nominees, successors,
assigns, participants and designees and shall be binding upon Tenant and its
successors and assigns.

Dated this ____ day of                     , __________.

Tenant:                                         ,
a                                        

By:                                                            

Its:                                                            

-3-



--------------------------------------------------------------------------------



 



     in February 2005 the Company determined that two purchase accounting
entries recorded in connection with the 2001 acquisition of the Quantum HDD
business required correction. The first correction related to the fact that at
the time of the acquisition, sufficient deferred tax assets were available to
offset the $196.5 million deferred tax liability recorded as part of the
acquisition and accordingly a reduction in the Company’s deferred tax asset
valuation allowance should have been recorded rather than recognition of
additional goodwill. The second correction related to the reversal of
$13.8 million of a restructuring reserve associated with the acquisition to
reflect discounting to present value of liabilities associated with such
accrual. These errors were first discovered and brought to the attention of
management by PricewaterhouseCoopers LLP in connection with their work on the
audit for fiscal 2004. The Company restated its consolidated financial
statements for each of the three years in the period ended December 27, 2003 by
filing a Form 10-K/A for the year ended December 27, 2003 to correct these
errors.

     The Company also recorded two adjustments identified by
PricewaterhouseCoopers LLP in connection with their interim review of the
Company’s third fiscal quarter of 2004 results and the preparation of the Form
10-Q for such quarter. These adjustments addressed the fact that the Company’s
severance accrual computations omitted future severance payments for certain
personnel who had been notified of termination under the Company’s announced
restructuring plan and also the fact that the Company had failed to apply the
appropriate discount rate to the facility accrual associated with the Company’s
restructuring activities. The impact of these two adjustments did not require
the restatement of any of the Company’s financial statements.

     The ineffective control over the application of generally accepted
accounting principles in relation to complex, non-routine transactions in the
financial reporting process could result in a material misstatement to the
annual or interim financial statements that would not be prevented or detected.
As a result, management has determined that this control deficiency constituted
a material weakness as of December 25, 2004. Because of the material weakness
described above, management has concluded that the Company did not maintain
effective internal control over financial reporting as of December 25, 2004,
based on criteria in Internal Control — Integrated Framework issued by the COSO.
The Company’s management has identified the steps necessary to address the
material weakness described above, and has begun to execute remediation plans,
as discussed in “Section 9 A. Controls and Procedures” of this Report. The
Company believes that these corrective actions, taken as a whole, have mitigated
the control deficiencies with respect to our preparation of this Report and that
these measures have been effective to ensure that information required to be
disclosed in this Report has been recorded, processed, summarized and reported
correctly. The Company is in the process of developing procedures for the
testing of these controls to determine if the material weakness has been
remediated and expects that testing of these controls will be substantially
completed by the end of our fiscal first quarter.

